06-15-00145-CR



                                               CLERK'S RECORD
                                                               Volume !_of 1                        FILED IN
                                                                                             6th COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                Trial Court Cause No.28,779                  12/1/2015 9:36:29 AM
                                                                                                 DEBBIE AUTREY
   In the             196th District                                                                 Clerk Court
           --------------------------
                               H_u_nt_ _ _ _ _ _ _ _ _ County, Texas.
   Of_ _ _ _ _ _ _ _ _ _ _ _ _ _

    Honorable    _ _ _ _ _ _ _J_A_nd_r_e_w_B_e_n_c_h_ _ _ _ _ _ _Judge Presiding


                    ..-S.TA
                         . . . ......T                   s __________Plaintiff(s)
                                     .....E~O--F__T-=E--X__
                                                         A__



                    __c__o_R__Y__H__A_Y_E__S___
                                              PA_R
                                                 ___
                                                   K=ER
                                                      __________Respondent(s)


                                               Appealed to the
                                    6TH Court of Appeals Texarkana, TX

Attorney for Appellant(s):

Name:                 Peter I. Morgan

Address:               P.O. Box 984

                      Greenville, Texas 75403

Telephone No.:        (903) 455-8113

Fax No.:              (866) 642-0057

Attorney For:         Cory Hayes Parker




                                                                      ounty District Clerk




                                                                     1
                           TRIAL COURT CAUSE NO 28,779
The State of Texas

County of Hunt

       In the 1961h Judicial District Court of Hunt County, the Honorable J Andrew

Bench., Judge Presiding, the following proceedings were held and the following

instruments and other papers were filed in this cause, to wit:


                           TRIAL COURT CAUSE NO 28,779

STATE OF TEXAS                                §              IN THE DISTRICT COURT
                                              §
vs                                            §                  196m JUDICIAL DISTRICT
                                              §
CORY HAYES PARKER                             §              HUNT COUNTY, TEXAS




                                              2
                              TRIAL COURT CAUSE NO. 28,779

THE STATE OF TEXAS                                   §            196th JUDICIAL DISTRICT

vs.                                                  §            COURT OF

CORY HAYES PARKER                                    §            HUNT COUNTY, TEXAS

                                             INDEX
                                                                                   Page
Clerk's Summary                                                                     1

Caption                                                                            2

Index                                                                              3-5

Indictment                                                                         6-7

Criminal Docket                                                                    8- 11

Order Appointing Attorney   Jack Paris                                             12- 13

Motion for Production of Witness List                                              14- 15

Motion for Production of Exculpatory Evidence                                      16- 17

Motion for Discovery of Documents and Other Things                                  18- 19

Ex Parte Motion for the Appointment of an Investigator                             20-21

Ex Parte Order Appointing a Private Investigator for Defendant                     22

Motion for Production of Current Criminal Histories                                23-24

Ex Parte Motion for Discontinuance of Investigative Services Previouly Ordered     25-26

Ex Parte Motion for Substitution Appointment of an Investigator                    27-28

Ex Parte Order Appointing Substituted Private Investigator for Defendant           29

Ex Parte Order Discontinuing Prior Appointment of Investigator                     30

Order for Production of Current Criminal Histories                                 31-32

Defendant's First Motion in Limine                                                 33-35

Motion for Production of Current Criminal Histories                                36-37




                                                3
State's Motion for Continuance                                   38-39

Ex Parte Motion for the Appointment of an Investigator           40-41

Ex Parte Order Appointing a Private Investigator for Defendant   42

Order for Production of Current Criminal Histories               43-44

Order Granting State's Motion for Continuance                    45

State's Amended Supplemental Designation of Expert Witnesses     46-48

State's   3rd   Supplemental Designation of Expert Witnesses     49-51

Order on Defendant's First Motion in Limine                      52-53

Jury List- States's Strikes                                      54-59

Jury List- Defendant's Strikes                                   60-65

Jury List- Court's Strikes                                       66-71

Jury List- Clerk's List                                          72-77

Jury List- Selected Jurors                                       78

Defendant's Election for Determination of Punishment             79

Defendant's Application for Probations/Community Supervision     80

Order Reducing/Increasing Bond                                   81

Charge of the Court                                              82-88

Court's Punishment Charge                                        89-93

Texas Code of Criminal Procedure 39.14 Compliance Statement      94-96

Judgment- 8 Years TDCJ                                           97- 100

Trial Court's Certificate of Defendant's Right to Appeal         101

Order Appointing Attorney on Appeal - Peter Morgan               102- 103

Notice of Appeal                                                 104- 105




                                                   4
Motion to Set Bail Pending Appeal       106- 108

Order Setting Bond - Appeal             109

Motion for New Trial                    110-111

Clerk's Certification                   112




                                    5
                         •    CAUSE NUMBER




THE STATE OF TEXAS VS.         COREY HAYES PARKER

CHARGE:     AGGRAVATED ASSAULT AGAINST A PUBLIC SERVANT

IN THE 196TH JUDICIAL DISTRICT COURT OF HUNT COUNTY, TEXAS

IN THE    NAM~   AND BY AUTHORITY OF THE STATE OF TEXAS

       THE GRAND JURORS,      FOR THE COUNTY OF HUNT, STATE OF TEXAS,
DULY SELECTED,      IMPANELED, SWORN, ORGANIZED, AND CHARGED TO INQUIRE
OF OFFENSES COMMITTED IN SAID COUNTY AND STATE, UPON THEIR OATHS
PRESENT IN AND TO SAID COURT THAT ON OR ABOUT THE 2nd DAY OF AUGUST,
A.D.     2012,    IN    THE   COUNTY    AND     STATE     AFORESAID,   AND   BEFORE   THE
PRESENTMENT OF THIS INDICTMENT,

COREY HAYES PARKER

did then and there intentionally or knowingly threaten DEPUTY KELLY
PHILLIPS with imminent bodily injury by pointing a firearm in DEPUTY
KELLY PHILLIPS'        direction,   and did then and there use or exhibit a
deadly weapon, to wit:  a shotgun, during the commission of said
assault, and COREY HAYES PARKER did then and there know that DEPUTY
KELLY PHILLIPS was a public servant, to wit: A SHERIFF'S DEPUTY WITH
THE HUNT COUNTY SHERIFF's DEPARTMENT and that the said DEPUTY KELLY
PHILLIPS was lawfully discharging an official duty,                to wit:   executing
a search warrant;

                                       PARAGRAPH TWO

did then and there intentionally or knowingly threaten DEPUTY KELLY
PHILLIPS with imminent bodily injury by pointing a firearm in DEPUTY
KELLY PHILLIPS' direction and did then and there use a deadly weapon,
to wit:  a shotgun, during the commission of said assault, and COREY
HAYES PARKER did threaten DEPUTY KELLY PHILLIPS in retaliation or on
account of an exercise of official power or performance of official
duty by DEPUTY KELLY PHILLIPS as a public servant, to wit: A PEACE
OFFICER WITH THE HUNT COUNTY SHERIFF'S DEPARTMENT


AGAINST THE PEACE AND DIGN                    HE STATE.




                                                                                            SCANNED
                                               6
STATE OF TEXAS.

COUNTY OF HUNT
                                     )(

                                     )(
                                                      •
     I, Stacey Landrum, Clerk of the 1961h Judicial District Court of
Hunt County, Texas, do hereby certify that the within and foregoing
is a true and correct copy of the original bill of indictment,
filed in said Court on the 25th day of JANUARY, 2013,
in Cause Number                        Styled the State of Texas vs.
COREY HAYES PARKER.

   Given under my hand and seal of said Court, in Greenville,
Hunt County, Texas, this the  day of                   , 2012.



                                    Stacey Landrum, District Clerk


                              By:
                                     Deputy Clerk




                          WARRANT INFORMATION

NAME: COREY HAYES PARKER
ADDRESS: 2259 PR 3837 (Kinq St)_ Quinlan, TX 75474
DOB: 03-09-1980          I DL: 07099886              I SSN: XXX-XX-XXXX
HT: 5'10          1 wr: 200              HAIR: bro          I EYES: arn
RACE: w                                  SEX: male
HCSO #: 47207            I SID: 06549725             I FBI:   381208PB5
DATE OF ARREST: 08/02/2012
OCCUPATION:
SCAR(S)/TATTO(S):
DAFILE#: 1301068




                                      7
    -




          ..      ~                                                                   196tt'n CRIMINAL DOCKET                                                                                                           CASE N1~ 8 , 119



                                                ,-.uMBEl{< lFC\.     l \             ~
                                   I~ I
                                    ~
                                           II   II   I I I I I I I I I I \ I.
                                                          I
                                                                                I




                     ~              r_·
      .   -          ;...
      z
                  1--i+-~           /

      :-:. ~                        /



      ~ !---++-~                    :

--
z                                   /


                                                                 I     I




              f
              ;...
              '·'




     lfl-----li------1- --------- - -




                            'f.
                            <
                            "'
                            ·.•

                            ~
                            '..     :r.
                                    ;;..
                            ;::;
                            z




                                           •
                                           I
                                                      9
       I I




                  i ~ ;~
                   I
                         .-.
                   ~     "'X
                   :.:   ~




-J.          10
      1_~
I
     I I I I I I I I I I I II I                                  ,
         -v 0 ~I
            .,._
                                                         -~ ...,-
            I
                       ICt                            \:::::::

               I       1-3 B                           ~
                                                         - ..."'
                                                                                            <
                                                                                            'l.
                                                                                                  .-.
            I
           NiF      ~
                     '              I
                                             I
                                             I


                                                       - .., :--""::
                                                       C>                                   - >:~
                                                                                            :z    ·

           ~I       I               I        -
                                             10
                                             I
                                                        ..,
                                                                 ;;::
                                                                                                  ~

                                    ~        .~
                                                                               ~

                                                      ~ ~
    -~
                                    ~
                                             I
                                                      -
                                                      ~
                                                                 ;;::
                                                                               ;;::
                                                                               z



     I                                                ~~




                                                                        .·.
                                                                        ;;::
                                                                        z

                                                                        -
                                                                        ~




                    '       ;
                    I.      ~~
                   '"" .,   I   •


                   ~~
                    I       t
-kg~~~~J~~~~~ic~~!-~I?IT'~i
    --]-                                                          - "'




                                                                                      ...

                                        11
                                                  I
           AFFIDAVIT OF IND.NCE AND Al'PLICATION FOR APP.ED ATTORNEY


    My fu II name       is-,L/~
                          (
                                 //
                              /-"'C.0              ,4/!d/                   ~./·~/.:.a/
                                     -_ _,._~~.{c""t..!..!.k--v                        II{

             Employer           .4           fel/oc           Lr'!§.fOM,5

          · Address of Employer                   q 7 7 c/               Ma dv        (, vv
                                       ist the last job you had when it ended and expectations of gaining employment.




    2.      I have other income in the amount of (state source and amount per month/week


    3.      I AM I~ married and support_Qchildren and or other dependents who are (name and
            re!atJO~



4.
                                 &A
            Earnings of my spouse available to me are (name of employer and amount of weekly or monthly
            earnings)
                     fl/
               .        I

5.         I have the followiug money:

           At home                               $._ _+----                      Checking Account        $_-----!!__
           Savings Account                       $._ _! - - - -                  Safety Deposit Box      $_ _--+/_ _
           Due/Owed to me                        $. _ _J--_ _                    Other                   $
                                                                                                         '---+---
6.         I own the following real property: (Address and location)                                             /
                                                                                                                 I



           If you own any of the following, please show value:

          House                                                                           Automobiles
          Furniture                                                  l                    Other Land/Buildings
          Notes, Mortgages, Trusts                                                        Stocks and Bonds
          Animals ofValue                                                                 Jewelry
           Other Personal Property~-----'--------------------'---

           I h:t~lr'
          . .Jb",,; ~ ·pf';;i ;;,;(;·d.
                       j]lp f(1i1[1":;,Hr nr·r·r·l ·'"'"11C'1''1·"'
7

                            i                /                  I
                                                                    ·;;./{, . ula.f,..,      l?io..d
                                                                      Page I of?.
                                                                              12
     8.           1 have the following outstan. obligations:

                                                                                                                     •
     9.
                                                                                                                         ~M7{Jo
     10.        @AM NOT ee on bond. Amount of bond                                     $._L8-LI'~f~------'~L...Dii,.-...,.,---
                                                                                            -"'";/       Cl.ER;,us"l 'f'bt.,/. I
                  Name of person who paid for bond~:LI..roH•:u.;;:v,.,,ce;:cr;,n.

                  Bondsman's name._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   11.           I receive governmental support of $. __________for _ _ _ _ _ _ _ _ _ __

   12.           I am currently represented by attorney                                on other                                                         ·
                                                               -----------------------
                 charges or in other court(s). ·My attorney is RETAINED I APPOINTED.




 Subscribed and sworn to before me, the undersigned authority, on this the __ day of                                                        20

 #         Jca YJ tJ o ~ ~ '~ 0 q
 State of Texas                       \
                                                                          By:. _ _ _                      ~-----:=-----
                                                                          Oiftcial Administering Oath for the State of Texas


 vs         CnLRLj %~eD±?uhe~
                                                                         ORDER
The court, finding that Defendant is too poor to employ counsel, appoints
to defend the accused.

( ) Defendant is in custody and tl1e attorney should visit thejail within one day.
( IJ-l)efendant is directed to meet the attorney within three days.                                                                   .1.
( ) Defendant is able to partially afford attorney in amount of$                                                  er_LIYrJ.c..=._·~yv_i'_L__



                                                                                       HUNT COUNTY,    ?,x;,
                                                     r
                                                     :·FAXEIJ                          DATE:          ?r'IJI ~
CERTIFICATE
Fonvard         10     a-rpointcd atio!Tley
i:j-y (    .) !7:;;;    (   i !~~-:P::il ~~: 1 -...,C"'OU"""RrlAOM"""""IN"'IS"'tfWOR
Coord inawr

                                                                       !'age 2 uf 2

                                                                                         13
                              •           CAUSE NO. 28,779
                                                                          •                 .q~~
                                                                                           At4,p
                                                                                   c~~ ~           '1                               •                                   •
                                            Respectfully submitted,




                                            ATTORt"lEY AT LAW
                                            3101 JOE RAMSEY BLVD, STE. 101
                                            P. 0. BOX 8277
                                            GREENVILLE, TEXAS 75404-8277
                                            Telephone: (903) 455-5797
                                            Fax: (903) 455-6205
                                            SBN 15461500
                                            COURT-APPOfNTED
                                            ATTORNEY FOR DEFENDANT,
                                            CORY HAYES PARKER

                                    CERTIFICATE OF SERVICE

      The undersigned Attorney hereby certifies that a true and correct copy of the foregoing
Motion, has been delivered to Hon. Noble Walker, Hunt County District Attorney, Hunt
County Courthouse, Greenville, Texas by hand delivery of same on this the 4th day of March
2013.




Motion for Production of Witness List
Parker- 42253                                                                  Page 2 of2
                                               15
                             •            CAUSE NO. 28,779
                                                                      •
THE STATE OF TEXAS                              §

VS.                                             §

CORY HAYES PARKER                               §

             MOTION FOR PRODUCTION OF EXCULPATORY EVIDENCE

TO THE HONORABLE JUDGE OF SAID COURT:
                COMES now Defendant, CORY HAYES PARKER, in the above-entitled
and-numbered cause, by and through his Court-Appointed Attorney of Record, and makes and
files this Motion for Production of Exculpatory Evidence and would respectfully show as
follows:
                                                    I.
                Defendant stands accused by Indictment m the above-entitled and-numbered
cause of the alleged violation of the law as more fully set forth in the Indictment.
                                                    II.
                Defendant and his Attorney would respectfully show unto the Court that they are
entitled to discover and to have produced to them any and all evidence, exhibits, tangible things,
statements of possible witnesses or anything else in the possession of or known to THE STATE
that is exculpatory of Defendant as to the allegations made against him in the Indictment by
which he stands accused, specifically including but in no way limiting the generality of this
request, any written, recorded, videotaped or other statements by any person providing or
suggesting an alibi for Defendant or that corroborates or is otherwise supportive of any alibi of
the Defendant or any statements of any nature by any person contradictory or otherwise
unsupportive of the allegations contained in the Indictment in this cause, any tangible or physical
evidence in the possession of THE STATE that THE STATE does not intend to offer at the time
of trial of the accused and the names and most currently known addresses of any and all persons
interviewed or interrogated by THE STATE in the conduct of its investigation as to the
allegations against the Defendant in this cause and which person or persons THE STATE does
not intend to call as a witness at the time of trial.



Motion for Discovery of Exculpatory Evidence
Parker- 42253                                                                          Page 1 of2
                                                    16
l

                                 •                 PRAYER
                                                                            •
                    WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon hearing
    of this Motion, that this Honorable Court enter its Order directing THE STATE through the Hunt
    County District Attorney, to forthwith reveal and produce to Defendant through his
    Court-Appointed Attorney of Record all exculpatory evidence as specifically set forth
    hereinabove and otherwise in the possession of or known to THE STATE.
                                                   Respectfully submitted,




                                                   ATTOR.J'\'EY AT LAW
                                                   3101 JOE RAMSEY BLVD., STE 101
                                                   P. 0. BOX 8277
                                                   GREENVILLE, TEXAS 75404-8277
                                                   SBN 15461500
                                                   Telephone: (903) 455-5797
                                                   Fax: (903) 455-6205
                                                   COURT-APPOINTED
                                                   ATTORNEY FOR DEFENDANT
                                                   CORY HAYES PARKER




                                       CERTIFICATE OF SERVICE

                   The undersigned Attorney hereby certifies that a true and correct copy of the
    foregoing Motion, has been delivered to Hunt County District Attorney, Hunt County
    Courthouse.- Greenville.- Texas bv"' hand deliverv.. of same on this the 4th dav. of March 2013.



                                                   J        L. PARIS, JR.




    Motion for Discovery of Exculpatory Evidence
    Parker- 42253                                                                    Page 2 of2
                                                       17
                            •                                          •               AI}"   /:iJ d)
                                                                                       At4~~
                                       CAUSE NO. 28,779

THE STATE OF TEXAS                            §                      IN THE   DI~IC~ ro~4f
                                                                              c~-~>                               •                                          •
demonstrative or physical evidence; any statements of purported witnesses, whether in writing,
tape recorded or videotaped, any statements by or interviews with Defendant, whether in writing,
videotape or tape recorded or otherwise mechanically recorded and/or reproduced; any written
reports of scientific examinations, findings or tests.
                                              PRAYER
               WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Honorable
Court enter its order instructing THE STATE through the Hunt County District Attorney to
immediately provide to Defendant's Court-Appointed Attorney, JACK L. PARIS, JR., copies of
all of the documents and written materials specifically requested herein and to enter such other
and further Orders to which Defendant may show himself to be justly entitled.
                                               Respectfully submitted,




                                               ATTORi\!EY AT LAW
                                               3101 JOE RAMSEY BLVD., STE 101
                                               P. 0. BOX 8277
                                               GREENVILLE, TEXAS 75404-8277
                                               SBN 15461500
                                               Telephone: (903) 455-5797
                                               Fax: (903) 455-6205
                                               COURT-APPOINTED
                                               ATTORNEY FOR DEFENDANT,
                                               CORY HAYES PARKER

                                  CERTIFICATE OF SERVICE

             The undersigned Attorney hereby certifies that a true and correct copy of the
foregoing Motion, has been delivered to Hon. Noble Walker, Hunt County District Attorney,
Hunt County Courthouse, Greenville, Texas by hand delivery of same on this the 4th day of
March 2013.


                                                J        L.PARIS,JR.




Motion For Discovery
Parker- 42253                                                                        Page 2 of2
                                                    19
.   .
                                      •             CAUSE NO. 28,778
                                                                                     •                           ~
                                                                                                                ·.   ....' l.··-r··
                                                                                                                       .' :
                                                                                                                          --~
                                                                                                                                .•.,,.
                                                                                                                               ..
                                                                                                                                          I
                                                                                                                                         ~)

                                                     (And No. 28,779)
                                                                                                        ZII3MAY 20 1-M ~: 28
        THE STATE OF TEXAS                                §                 IN THE DISTRICT COURT.
                                                                                           et.~'!'O, c-:...!'"r. . ;.;.~~,- ~ -L:A.i?BRUI"1
                                                          §                                -·~ "·~ ~ CL\'VI i':U~;'·1
        vs.                                               §                OF HUNT COUNTY, TEXAS                                      ' CO. TX
                                                          §                                 3X
                                                                            I 96TH JUDICIAL DISTRICT
                                                                                                                              AC:::   D~~UJ-Y
        CORY HAYES PARKER                                 §



                     EX PARTE MOTION FOR THE APPOINTMENT OF AN INVESTIGATOR

        TO THE HONORABLE JUDGE OF SAID COURT:

                   COMES now Defendant, CORY HAYES PARKER, in the above-entitled and-numbered cause,

        and files this Motion ex parte for appointment of an investigator to assist him and his Court-Appointed

        counsel in the preparation of his defense and for good cause would respectfully show this Court as

        follows:

                                                              I.

                   Defendant is entitled to appointment of an investigator for both facts and for the possibility of

        punishment phase of these proceedings.

                                                              II.

                   It would be impossible for defense counsel to adequately investigate the facts of the case and to

        provide proper representation of Defendant in the function as legal counsel.                Defendant respectfully

        requests that this Court appoint James J. Smith, Smith & Assoc. Investigations as investigator for

        Defendant in this case.

                                                              III.

                   Due to the senous nature of the offense, it is imperative that an investigator be promptly

        appointed so that witnesses can be found well in advance of the trial and that a thorough and impartial

        investigation be made.




        Ex Pane Motion For Appointment of
        An Investigator
        Parker- 42253                                                                                   Page I of2

                                                              20
                             •                     PRAYER
                                                                             •
        WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Honorable Court appoint

a private investigator to assist him in the preparation of his defense, that the Court order the County

Auditor of Hunt County, Texas to pay the cost of such investigative services, and for such other relief as

the Court deems in the best interest of justice.


                                                   Respectfully Submitted,

                                                   Jack L. Paris, Jr., P.C.
                                                   Attorney at Law
                                                   P. 0. Box 8277
                                                   Greenville, Texas 75404-8277
                                                   (903) 455.5797
                                                   (903) 455.6205 FAX



                                                   By:ivc],;(~
                                                    ~;rfli:  Paris, Jr.
                                                     VState Bar No. 15461500
                                                      Court-Appointed Attorney For
                                                      CORY HAYES PARKER




                                 CERTIFICATE AS TO NON-SERVICE
         I certifY that this Motion has been presented, ex parte, to the Court. A copy has not been furnished
to counsel for the State.




Ex Parte Motion For Appointment of
An Investigator
Parker- 42253                                                                           Page 2 of2

                                                      21
                           •            CAUSE NO. 28,778
                                                                      •
                                         (And No. 28,779)


THE STATE OF TEXAS                           §
                                             §
VS.                                          §
                                             §
CORY HAYES PARKER                            §                 196m .JUDICIAL DISTRICT


      EX PARTE ORDER APPOINTING A PRIVATE INVESTIGATOR FOR DEFENDANT

       CAME on for consideration the Motion filed herein for the appointment of a private
investigator to assist Defendant CORY HAYES PARKER and his Court-Appointed counsel
herein in his defense of the allegations in the Indictments in this cause. The Court, having read
and considered the Motion and being of the opinion that same is well taken and should be
granted, hereby enters its Order accordingly:
       IT IS ORDERED that James J. Smith, Smith & Assoc. Investigations (P. 0. Box 9057,
Greenville, Texas 75404) be and the said firm is hereby appointed as investigator to assist CORY
HAYES PARKER and his Court-Appointed counsel, Jack L. Paris, Jr., in the defense of the
allegations in the Indictments in this cause. Said appointment extends to investigative services
with respect to guilt/innocence and, if necessary, to the punishment phase of the trial.
       IT IS FURTHER ORDERED that this funding Order shall be for a total                  orC?o) fi.V£'~/
professional hours of investigative time. Further funding authority, if needed, may be requested
upon good cause shown.
       IT IS ORDERED that said investigator shall be paid from the general funds of Hunt
County, Texas upon periodic billings submitted by such investigator and approved by the
presiding District Jud~e. {/
       SIGNED this    2(   day of May 2013.




                                                       Hon. St_ hen R. Tittle, Jr.
                                                       196'h Judicial District Court




                                                  22
f
    '

                                 ..                                        •                      :~~{~
                                                                                                    0~41
                                              CAUSE NO. 28,779
                                                                                            c~~~             l   I

                            ..                                        ..
                                                PRAYER
           WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon hearing hereof,
    that this Honorable Court enter an Order granting the relief requested herein.
                                                 Respectfully submitted,



                                                 J~L. PARlS, JR.
                                                 A ORNEY AT LAW
                                                 3101 JOE RAMSEY BLVD., STE 101
                                                 P. 0. BOX 8277
                                                 GREENVILLE, TEXAS 75404-8277
                                                 SBN 15461500
                                                 Telephone: (903) 455-5797
                                                 Fax: (903) 455-6205
                                                 COURT-APPOINTED
                                                 ATTORNEY FOR DEFENDANT,
                                                 CORY HAYES PARKER



                                    CERTIFICATE OF SERVICE

          The undersigned Attorney hereby certifies that a true and correct ·copy of the foregoing
    Motion, has been delivered to Hunt· County District Attorney, Hunt County Courthouse,
    Greenville, Texas by hand delivery of same on this th~day ofSef!tefflber 2013.
                                                            '-/          C)   q-,

                                                 JAir~f~




    Motion For Production ofCCH
    Parker- 42253                                                                      Page 2 of2
                                                    24
                               •                                     •
                                           CAUSE NO. 28,778
                                        (And CAUSE NO. 28,779)


THE STATE OF TEXAS                             §
                                               §
vs.                                            §          OF HUNT COUNTY, TEXAS
                                               §
CORY HAYES PARKER                              §           196TII JUDICIAL DISTRICT

  EX PARTE MOTION FOR DISCONTINUANCE OF INVESTIGATIVE SERVICES
                      PREVIOUSLY ORDERED

TO THE HONORABLE JUDGE OF SAID COURT:
        On or about May 21,2013, this Honorable Court, upon the Motion of Defendant, entered
its Order appointing James J. Smith, Smith & Associates Investigations (P. 0. Box 9057,
Greenville, Texas 75404) as investigator to assist Defendant and his Court-Appointed counsel in
the defense of the allegations set forth in the Indictments in these cases. Such investigator has
provided such services as have been requested of him to date; however, because of the technical
issues presented in this case and the volume of potential witnesses, medical evidence, and such,
Defendant and counsel are in need of a greater level of expertise to assist in the investigation of
many matters.
        For that reason, Defendant respectfully requests that this Honorable Court discontinue the
prior appointment of the said James J. Smith, Smith & Associates Investigations and to grant the
separate Ex Parte Motion for Appointment of Substitute Investigator contemporaneously
presented herewith. This request is in no way intended as a reflection upon the services rendered
by the present investigator; this Motion is simply for the purpose of providing the most efficient
and professional services in these particular cases.


                                               PRAYER
        WHEREFORE, PREMISES CONSIDERED, Movant requests that this Honorable Court
enter its Order in accordance with the foregoing allegations.




Ex Parte Motion for Discontinuance of
Investigative Services Previously Ordered
Parker- 42253                                                                          Page 1 of2
 SCANNED                                           25
'
I
•                                  •                                       •
                                                 Respectfully Submitted,

                                                 Jack L. Paris, Jr., P.C.
                                                 Attorney at Law
                                                 P. 0. Box 8277
                                                 Greenville, Texas 75404-8277
                                                 (903) 455.5797
                                                 (903) 455.6205 FAX




                                                 By:    ,~ ~1/?dh-
                                                       Jaek L. Paris, Jr.
                                                       State Bar No. 15461500
                                                       Court-Appointed Attorney For
                                                       CORY HAYES PARKER




                                   CERTIFICATE AS TO NON-SERVICE
            I certify that this Motion has been presented, ex parte, to the Court. A copy has not been
    furnished to counsel for the State.




    Ex Parte Motion for Discontinuance of
    Investigative Services Previously Ordered
    Parker- 42253                                                                          Page 2 of2

                                                    26
                                          CAUSE NO. 28,778                                       "'f
                                       (And CAUSE NO. 28, 779)                                     f)>   ~
THE STATE OF TEXAS                                 §          IN THE DISTRICT       C~~ OC'~(~()
                                                   §                             '"<>. q: //1                   ~
 VS.                                               §          OF HUNT COUNTY, TExA~.
i
    • I,




                                                       PRAYER
            WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Honorable Court
    appoint a substitute private investigator above-named to assist Defendant in the preparation of
    his defense, that the Court order the County Auditor of Hunt County, Texas to pay the cost of
    such investigative services upon the Court's approval of billings submitted by such investigator,
    and for such other relief as the Court deems in the best interest of justice.

                                                       Respectfully Submitted,

                                                       Jack L. Paris, Jr., P.C.
                                                       Attorney at Law
                                                       P. 0. Box 8277
                                                       Greenville, Texas 75404-8277
                                                       (903) 455.5797
                                                       (903) 455.6205 FAX



                                                        By:---t'-k-~---'........._-!..::__,"--""~-------
                                                           J     . Paris, Jr.
                                                            ate Bar No. 15461500
                                                           Court-Appointed Attorney For
                                                           CORY HAYES PARKER




                                   CERTIFICATE AS TO NON-SERVICE
            I certify that this Motion has been presented, ex parte, to the Court. A copy has not been
     furnished to counsel for the State.




     Ex Parte Motion For Substitution Appointment of
     An Investigator
     Parker- 42253                                                                        Page 2 of2

                                                           28
                                       CAUSE NO.2     s--                           •           CAUSE NO. 28.778
                                                                    •
                                    (And CAUSE NO. 28,779)


THE STATE OF TEXAS                           §
                                             §
vs.                                          §               OF HUNT COUNTY, TEXAS
                                             §
CORY HAYES PARKER                            §                I 96TH .JUDICIAL DISTRICT


      EX PARTE ORDER DISCONTINUING PRIOR APPOINTMENT OF INVESTIGATOR


       CAME on for consideration on the date hereinafter shown the Motion of Defendant
CORY HAYES PARKER through his Court-Appointed attorney requesting the discontinuance
of the prior appointment of the existing private investigator, and the Court having read and
reviewed such Motion and having obtained such clarification as the Court required, the Court
finds that such Motion should be granted.
       IT IS ORDERED that the prior Motion of this Court dated May 21, 2013 appointing
James J. Smith, Smith & Associates Investigations as private investigator to assist Defendant and
his Court-Appointed counsel in this cause is discontinued effective as of this date.
       IT IS FURTHER ORDERED that such investigator shall submit his billing for any
uncompensated time pursuant to his prior appointment for payment from the general funds of
Hunt County, Texas.    .   f/'-
        SIGNED this ./5:_ day of October 2013.




                                                      Hon. Stephe R. Tittle, Jr., Judge
                                                      196'11 .Judicial District Court




                                                 30
                             •            CAUSE NO. 28,779
                                                                       •
THE STATE OF TEXAS                    AT F~LE D M                     IN THE DISTRICT COURT

vs.                                                                  OF HUNT COUNTY, TEXAS
                                            OCT§2 3 2013
                                                                     196TH .JUDICIAL DISTRICT
                                   CLERVs~~6tW.~co.
CORY HAYES PARKER
                                                             TX

          ORDER FOR PRODUCTION OF CURRENT CRIMINAL HISTORIES

                 "Jr.{                I

        On the   _!]_ day    of ____,{)"--'-'cb=b~•-"-1---~ 2013, the Court heard Defendant's Motion
requesting that the Hunt County District Attorney's office be ordered to furnish to Defendant's
counsel current criminal histories of all persons on the State's subpoena list in this cause for all
prospective witnesses who are not (I) law enforcement personnel; (2) medical personnel; or (3)
other expert witnesses. The Court finds that the State of Texas did not interpose any objection to
Defendant's oral Motion.
        IT IS ORDERED that the Hunt County District Attorney's office shall furnish to
Defendant's counsel, Jack L. Paris, Jr., no later than 4 o'clock p.m. on               )I/_; /; 0
                                                                                         I
                                                                                                       ,
complete current criminal histories of all prospective witnesses set forth in the State's Proposed
Witness List filed herein (including any amendments or supplements thereto); provided,
however, that this Order--shall
                            ::;.'
                                  not extend to (I) law enforcement personnel; (2) medical
personnel; or (3) other expert witnesses.
        With respect to any person named in the State's Proposed Witness List as to whom the
District Attorney's office does not have sufficient identifying information to timely comply with
the foregoing Order, the IT IS FURTHER ORDERED with respect to each such witness that the
Hunt County District Attorney shall furnish to Defendant's counsel, Jack L. Paris, Jr., a complete
current criminal history at the time that any such witness is actually called to testify at the trial of
this cause.
       IT IS FURTHER ORDERED that the Hunt County District Attorney's ot1izzhall
furnish to Defendant's counsel, Jack L. Paris, Jr., no later than 4 o'clock p.m. on          /I   1J ,
complete current criminal history of the Defendant, CORY HAYES PARKER.




Order For Production ofCCH
Parker~ 42253                                                                          Page I of2
                                                   31
                              •        2013.
                                               •




Order For Production of CCH
Parker- 42253                                      Page 2 of2
                                  32
                                                                             A.r~=' 1 LEo
                                      CAUSE NO. 28,779                           -        -M
                                                                                JUN ts 201~
THE STATE OF TEXAS                           §                IN THED~~~T a         5.      The possible existence of a person alleged to possess relevant knowledge as to the
                allegations set forth in the Indictment in this case if any such person does not
                actually testify at the time of the trial of these causes;

        6.      That the Defendant, CORY HAYES PARKER, has ever been investigated,
                arrested, prosecuted, or convicted of any offense extraneous to the allegations
                contained in the Indictment in this cause:

        7.      That Defendant's present counsel in this cause or any investigator or any other
                professional has been court appointed to represent defendant or that the
                aforestated persons or any of them may be compensated from County or other
                public funds or "at the expense of the citizens of Hunt County;"

        8.      The fact, substance, or content of any alleged written, recorded or oral statement
                attributed to Defendant, CORY HAYES PARKER, alleged to have been made
                to any law enforcement or prosecutorial authority of the State of Texas until legal
                predicate and admissibility have been established out of the jury's presence;

        9.      That Defendant has ever sought the protection of the Court with respect to
                suppression or exclusion of any possible evidence, the contents of any such
                Motions by Defendant, or the rulings of the Court with respect to any such
                Motions;

        I 0.    The fact, number, or content of any pre-trial Motions or applications in this cause,
                the Court's rulings with respect to any pre-trial proceedings in this cause, or the
                fact or effect of the Court's failure to either grant or overrule any such Motion, i.e.
                to take any such matter "under advisement;"

        II.     That this Motion addressed to the Court was filed by the Defendant or that the
                Defendant sought from the Court the protection and any relief sought and set forth
                in this Motion In Limine or any Order in connection herewith; and

        12.     The Contents of this Motion and any Order pursuant hereto.

                                                  II.
        Defendant moves this Honorable Court to instruct all attorneys in this case, and to order
them in tum to instruct all witnesses that they may call to testify in this case, not to interrogate
about, mention, argue, or make any statements about or any references to or allusions to any of
the foregoing matters of fact within the hearing of the jury or the jury panel or any prospective
juror, without first obtaining the Court's expressed permission and authority, out of the hearing
of the jury and the jury panel and all prospective jurors, to do so; and not read any pleadings,
depositions or other papers concerning such matters without such prior permission of the Court.


Defendant's First Motion In Limine
Parker- 42253                                                                          Page 2 of3
                                                  34
·•
                                                 PRAYER
            WHEREFORE, PREMISES CONSIDERED, the Defendant prays that the Court grant
     this Motion in its entirety; that this Honorable Court grant the protection and relief herein sought
     by appropriate orders; and that the Honorable Court order such other and further relief to which
     Defendant may be justly entitled.


                                                   Respectfully submitted,



                                                  9f~~&A
                                                   ATTORNEY AT LAW
                                                   3101 JOE RAMSEY BLVD., STE 101
                                                   P. 0. BOX 8277
                                                   GREENVILLE, TEXAS 75404-8277
                                                   SBN 15461500
                                                   Telephone: (903) 455-5797
                                                   Fax: (903) 455-6205
                                                   ATTORNEY FOR DEFENDANT
                                                   CORY HAYES PARKER




                                          CERTIFICATE OF SERVICE

           The Undersigned Attorney hereby certifies that a true and correct copy of the foregoing
     Motion, has been delivered to the Hunt County District Attorney, Hunt County Courthouse,
     Greenville, Texas on this the 9th day of June 2014.



                                                   litfJr&4

     Defendant's First Motion In Limine
     Parker- 42253                                                                        Page 3 of3
                                                      35
                                                                          FILED
                                                                       AT _ _ _ M

                                       CAUSE NO. 28,779

THE STATE OF TEXAS                           §

VS.                                          §                     OF HUNT COUNTY, TEXAS

CORY HAYES PARKER                            §                     196TH JUDICIAL DISTRICT



         MOTION FOR PRODUCTION OF CURRENT CRIMINAL HISTORIES

TO THE HONORABLE JUDGE OF SAID COURT:
        COMES now CORY HAYES PARKER, Defendant in the above-entitled and-numbered
cause, who makes and files this his Motion for Production of Current Criminal Histories, and in
support thereof would respectfully show unto the Court as follows:
                                                 I.
        Defendant and his counsel are in need of current criminal histories of all persons on the
State's subpoena list in this cause for all prospective witnesses who are not (l) law enforcement
personnel; (2) medical personnel; or (3) other expert witnesses.
        Defendant and his counsel are also in need of a complete current criminal history of the
Defendant, CORY HAYES PARKER and Co-Actors TIFFANY RENEE LEWIS, KELLIE LEA
. LOCKE, and BRETTNEE JOE LOCKE.
                                                 II.
        Defendant requests that this Honorable Court order the Hunt County District Attorney to
obtain and produce current criminal histories for each of the persons on the State's subpoena list
in this cause for all prospective witnesses who are not (l) law enforcement personnel; (2)
 medical personnel; or (3) other expert witnesses.      The Defendant further requests that this
 Honorable Court order the Hunt County District Attorney to obtain and produce complete
 current criminal history of Defendant, CORY HAYES PARKER and Co-Actors TIFF ANY
 RENEE LEWIS, KELLIE LEA LOCKE, and BRETTNEE JOE LOCKE. Defendant requests
 that all criminal histories be delivered to Defendant's Attorney of Record by a date certain.




 Motion For Production of CCH
 Parker- 42253                                                                           Page l of2
                                                 36
                                            PRAYER
       WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon hearing hereof,
that this Honorable Court enter an Order granting the relief requested herein.


                                             Respectfully submitted,



                                            fJCK L. PARIS, JR.
                                            (4_ TIORNEY AT LAW
                                             3101 JOE RAMSEY BLVD., STE 101
                                             P. 0. BOX 8277
                                             GREENVILLE, TEXAS 75404-8277
                                             SBN 15461500
                                             Telephone: (903) 455-5797
                                             Fax (903) 455-6205
                                             ATIORNEY FOR DEFENDANT,
                                             CORY HAYES PARKER



                                CERTIFICATE OF SERVICE

      The undersigned Attorney hereby certifies that a true and correct copy of the foregoing
Motion, has been delivered to Hunt County District Attorney, Hunt County Courthouse,
Greenville, Texas by hand delivery of same on this the 9th day of June 2014.

                                     ~~i~AA¥1-r




Motion For Production ofCCH
Parker- 42253                                                                     Page 2 of2
                                                37
        .,
t;?-


                                                                  /                            f:JL£
                                         Cause Nos. 28,778 & 28,779                   20!~                 D
                                                                                             JUN 16
       THE STATE OF TEXAS                               §              IN THE DI§l:RI.QT,COUirl!f 1/:4 7
                                                                                 '"'fl'c .,._t r L 1
                                                        §                               TCLcR/' fPRUf1
       vs.                                              §              OF HUNT ~PUNT'f1..TE~Sco. l~
                                                        §                             ----------1{,'1lh        0.
       CORY HAYES PARKER                                §              t96TH   mmciAL mifru€®ry
                                STATE'S MOTION FOR CONTINUANCE

       TO THE HONORABLE JUDGE OF SAID COURT:

              Comes now the State of Texas, by and through her District Attorney, Noble D. Walker,

       and moves the court to continue this cause, and in support of this motion shows:

                                                       I.

              These causes are set for trial on September 29, 2014 at 9:00a.m. The case was indicted

       on January 25, 2013.

                                                       II.

              The State would ask these cases be reset on the next available jury setting after the week

       of September 29, 2014, except for the week of October 20,2014 (Defense Counsel and Assistant

       District Attorney Calvin Grogan are scheduled to begin a capital murder jury trial that week).

       Texas Ranger Laura Simmons, the investigating officer, is unavailable the week of September

       29, 2014, due to prepaid law enforcement training in Tennessee. Ranger Simmons will be

       teaching a law enforcement course and not be available. Ranger Simmons is a material witness

       for the State. Ranger Simmons, being duly served with a subpoena for this case several times,

       notified the Hunt County District Attorney's Office of the scheduling conflict today.




                                                         38
                                                   III.

        This motion is not made for the purpose of delay but in order that justice may be done.

        WHEREFORE, the State of Texas hereby prays the Court grant this Motion and continue

this cause until future setting of this Court.




                                                   G Calvin Grogan
                                                   Assistant District Attorney


                                  CERTIFICATE OF SERVICE

        l hereby certify that a true and correct copy of this Motion for Continuance was served on
Jack Paris, attorney of Record for the Defendant, on June 16, 2014 by placing a copy in his box
in the Hunt County District Clerk's Office, pursuant to local rules.


                                                          ~c: ~r/
                                                          G Calvin Grogan




                                                 ORDER

        The Court, having considered the above motion, and after hearing arguments from

counsel, hereby orders that said motion be         GRANTED             DENIED.




                                                   JUDGE PRESIDING




                                                   39
                                       CAUSE NO. 28,778
                                        (And No@77'lj                  201~   JUL 30 AM 9: 52
THE STATE OF TEXAS                          §              IN THE DIST-RICT COUR'f,
                                                                  Ul3TidCi ~!_~;·.. \ ~~~:~!! c~J.   T;~
                                            §
vs.                                         §             OF HUNT COUN.A.,JiaA.,. Su-v
                                                                  ~·------ ~r~~:.r- 1:
                                            §
CORY HAYES PARKER                           §              196TH JUDICIAL DISTRICT




       EX PARTE MOTION FOR THE APPOINTMENT OF AN INVESTIGATOR

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES now Defendant, CORY HAYES PARKER, in the above-entitled and-numbered

cause, and files this Motion ex parte for appointment of an investigator to assist him and his

Court-Appointed counsel in the preparation of his defense and for good cause would respectfully

show this Court as follows:

                                                I.

       Defendant is entitled to appointment of an investigator for both fact investigation and for

the possibility of punishment phase of these proceedings. The Court previously appointed an

investigator, but due to other commitments, he is unable to do the investigation required.

                                                II.

       It would be impossible for defense counsel to adequately investigate the facts of the case

and to provide proper representation of Defendant in the function as legal counsel. Defendant

respectfully requests that this Court appoint Justin Kirkham, Kirkham Investigations LLC. as

investigator for Defendant in this case.




Ex Parte Motion For Appointment of
An Investigator
Parker- 42253                                                                      Page I of3

                                                40
'·

                                                      III.

            Due to the serious nature of the offense, it is imperative that an investigator be promptly

     appointed so that witnesses can be found well in advance of the trial and that a thorough and

     impartial investigation be made.

                                                  PRAYER

            WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Honorable Court

     appoint a private investigator to assist him in the preparation of his defense, that the Court order

     the County Auditor of Hunt County, Texas to pay the cost of such investigative services, and for

     such other relief as the Court deems in the best interest of justice.


                                                    Respectfully Submitted,

                                                    Jack L. Paris, Jr., P.C.
                                                    Attorney at Law
                                                    P. 0. Box 8277
                                                    Greenville, Texas 75404-8277
                                                    (903) 455.5797
                                                    (903) 455.6205 FAX



                                                    By:_[!u~;t&
                                                       f~c      ·. Pans, Jr.
                                                       i.State BarNo. 15461500
                                                         Court-Appointed Attorney For
                                                         CORY HAYES PARKER



                                  CERTIFICATE AS TO NON-SERVICE
             I certify that this Motion has been presented, ex parte, to the Court. A copy has not been
     furnished to counsel for the State.


                                                     Jallk L. Paris, Jr.

     Ex Parte Motion For Appointment of
     An Investigator
     Parker- 42253                                                                      Page 2 of2

                                                        41
                                                                               Z0\4 JUL 30 fl.\'1 g: 53
THE STATE OF TEXAS                           §
                                             §
vs.                                          §
                                             §
CORY HAYES PARKER                            §                !96TH JUDICIAL DISTRICT



      EX PARTE ORDER APPOINTING A PRIVATE INVESTIGATOR FOR DEFENDANT


       CAME on for consideration the Motion filed herein for the appointment of a private
investigator to assist Defendant CORY HAYES PARKER and his Court-Appointed counsel
herein in his defense of the allegations in the Indictments in this cause. The Court, having read
and considered. the Motion and being of the opinion that same is well taken and should be
granted, hereby enters its Order accordingly:.
       IT IS ORDERED that Justin Kirkham, Kirkham Investigations, LLC, (P. 0. Bo:: ;::::·;-_•,
Greenville, Texas 75404-8277, Phone Number: 972.740.0268) be and the said firm is hereby
appointed as investigator to-assist CORY HAYES PARKER and his Court-Appointed counsel,
Jack L Paris, Jr., in the defense of the allegations in the Indictments in this cause.          Said
appointment extends to investigative services with respect to guilt/innocence and, if necessary, to
the punishment phase of the trial.
        IT IS FURTHER ORDERED that this funding Order shall be for a total of 30
professional hours of investigative time. Further funding authority, if needed, may be requested
upon good cause shown.
        IT IS ORDERED that said investigator shall be paid from the general funds of Hunt
County, Texas upon periodic billings submitted by such investigator and approved by the
presiding District Judg_:..   f.-
        SIGNED this '}D day of July 2014.




                                                      Hon. StepHen R. Tinle, Jr.
                                                      l96 1h Judicial District Court




                                                 42
•                                          D                                         AT FilED

                                                                                         AUI:i 0 4 2014
                                            CAUSE NO. 28,779

    THE STATE OF TEXAS                            §

    VS.                                           §                     OF HUNT COUNTY, TEXAS

    CORY HAYES PARKER                             §                      196TH JUDICIAL DISTRICT



              ORDER FOR PRODUCTION OF CURRENT CRIMINAL HISTORIES

                     '            4u&.
           On     th~ day of-:ffily 2014, the     Court heard Defendant's Motion requesting that the
    Hunt County District Attorney's otlice be ordered to furnish to Defendant's counsel current
    criminal histories of all persons on the State's subpoena list in this cause for all prospective
    witnesses who are not (I) law enforcement personnel; (2) medical personnel; or (3) other expert
    witnesses. The Court finds that the State of Texas did not interpose any objection to Defendant's
    oral Motion.
           IT IS ORDERED that the Hunt County District Attorney's office shall furnish to
    Defendant's counsel, Jack L. Paris, Jr., no later than 4 o'clock p.m. on             f- II- 7.-.aJ't   ,
    complete current criminal histories of all prospective witnesses set forth in the State's Proposed
    Witness List filed herein (including any amendments or supplements thereto); provided,
    however, that this Order shall not extend to (I) law enforcement personnel; (2) medical
    personnel; or (3) other expert witnesses.
            With respect to any person named in the State's Proposed Witness List as to whom the
    District Attorney's office does not have sufficient identifying information to timely comply with
    the foregoing Order, IT IS FURTHER ORDERED with respect to each such witness that the
    Hunt County District Attorney shall furnish to Defendant's counsel, Jack L. Paris, Jr., a complete
    current criminal history at the time that any such witness is actually called to testify at the trial of
    this cause.
            IT IS FURTHER ORDERED that the Hunt County District Attorney's office shall
    furnish to Defendant's counsel, Jack L. Paris. Jr., no later than 4 o'clock p.m. on •
      9-11 -1D•'1', complete current criminal histories of co-actors TIFFANY RENEE LEWIS,
    KELLIE LEA LOCKE, and BRETTNEE JOE LOCKE.


           SIGNED this     _!jJ_ day of August 2014.




    Order For Production of CCH
    Parker- 42253                                                           Page 2 of2
                                                       44
                                              D ORlGI:·~r\L
                                         CAUSE NO. 28,779

THE STATE OF TEXAS                              §                    IN THE DISTRICT COURT

vs.                                             §                  OF HUNT COUNTY, TEXAS

CORY HAYES PARKER                               §                  196TH JUDICIAL DISTRICT




              ORDER GRANTING STATE'S MOTION FOR CONTINUANCE

         CAME on to be considered on the date hereinafter shown the State's Motion for
Continuance filed on June 16, 2014 on behalf of the State of Texas and good cause appearing to
the Court for the matter to be continued for trial, the Court enters its Orders accordingly.
         IT IS ORDERED that this cause be and it is hereby continued from its present jury
setting of September 29,2014.
         IT IS ORDERED that this cause be and it is hereby reset for jury selection on the     _3__
day of      N /J V .     2014 at 9:00 a.m.
         IT IS FURTHER ORDERED that this cause be and it is hereby reset for further pretrial
                                               "f: DD
on the   J:$_ day of ()J.vbw           2014   at~ a.m.
         SIGNED this _ _ day of August 2014.




                           f   (e. S   ;J ,·\--.j
                                                  d~~~~
                                                liON. 3'fEPIIH'l R. TITTLE, JR'":, JUDGE
                                                   111
                                         '      196 Judicial District Court         \




                                                    45
                          CAUSE NO. 28,779

THE STATE OF TEXAS                  §
                                    §
vs                                  §
                                    §
COREY HAYES PARKER                  §


            STATE'S AME:l\TDED SUPPLEMENTAL DESIGNATION OF EXPERT
                                 WITNESSES

 TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, the State of Texas in the above styled and numbered
 cause and presents this notice of the State's Designation of Expert
 Witnesses for direct examination in this case:


           I. Tim Counts, Forensic Scientist IV (firearm & tool marks
              examiner)- Expert in bullet trajectory & distance determinations,
              trained NIBIN Technician

           2. Inv. Tommy Grandfield, Hunt County Sheriff's Office
              Certified in Advanced Hostage Negotiation by North Central Texas
              Council of Governments Regional Police Academy in 2003,
              Advanced Peace Officer Certification by TCLEOSE in 2006,
              Certified in Basic Hostage Negotiation by North Central Texas
              Council of Governments Regional Police Academy in 2003 &
              2007, Certified in Basic Crisis Negotiation by Arlington Police
              Department Training Division in 2005, Certified in Basic SWAT
              Course by North Central Texas Council of Governments Regional
              Police Academy in 1999

           3. Inv. Joel Gibson, Hunt County Sheriff's Office
              Certified in Advanced Hostage Negotiation by North Central Texas
              Council of Governments Regional Police Academy in 2003,
              Advanced Peace Officer Certification by TCLEOSE in 2006,
              Certified in Basic Hostage Negotiation by North Central Texas



                                        46
   Council of Governments Regional Police Academy in 2003 &
   2007, Certified in Basic Crisis Negotiation by Arlington Police
   Department Training Division in 2005

4. Inv. Roger Seals, Hunt County Sherifrs Office
   Certified Peace Officer, Received TCLEOSE training in crime
   scene investigation (Basic and Intermediate), expert in law
   enforcement techniques

5. Sgt. Laura Simmons, Texas Rangers- Company B
   Certified Master Peace Officer, Received TCLEOSE training in
   crime scene investigation (Basic, Intermediate, and Advanced),
   expert in law enforcement techniques

6. Sgt. Mike Radney, Hunt County Sherifrs Office
   Certified Firearms Instructor, knowledgeable in basic gun safety
   rules

7. Inv. Mike Johnston, Greenville Police Department
   Comparison Fingerprint expert




                                  Respectfully submitted,

                                  fk,_ t )\,__M ... /
                                  G Calvin Grogan V
                                  Assistant District Attorney
                                  Hunt County
                                  State Bar Number 24050695




             CERTIFICATE OF SERVICE



                             47
     I certify that a copy of the foregoing Notice of Designation of Expert

Witnesses has been delivered to Jack Paris, counsel for Defendant, via the

Hunt County Courthouse mailbox pursuant to local rules, on this the 18th

day of March, 2015.




                                           G Calvin Grogan V




                                      48
                          CAUSE NO. 28,779
     .I
THE STATE OF TEXAS                  §
                                    §
vs                                  §
                                    §
COREY HAYES PARKER                  §                   !96th JUDICIAL DISTRICT


                 STATE'S 3'd SUPPLEMENTAL DESIGNATION OF EXPERT
                                   WITNESSES

 TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, the State of Texas in the above styled and numbered
 cause and presents this notice of the State's Designation of Expert
 Witnesses for direct examination in this case:


           I. Tim Counts, Forensic Scientist IV (firearm & tool marks
              examiner)- Expert in bullet trajectory & distance determinations,
              trained NIBIN Technician

           2. Inv. Tommy Grandfield, Hunt County Sherifrs Office
              Certified in Advanced Hostage Negotiation by North Central Texas
              Council of Governments Regional Police Academy in 2003,
              Advanced Peace Officer Certification by TCLEOSE in 2006,
              Certified in Basic Hostage Negotiation by North Central Texas
              Council of Governments Regional Police Academy in 2003 &
              2007, Certified in Basic Crisis Negotiation by Arlington Police
              Department Training Division in 2005, Certified in Basic SWAT
              Course by North Central Texas Council of Governments Regional
              Police Academy in 1999

           3. Inv. Joel Gibson, Hunt County Sherifrs Office
              Certified in Advanced Hostage Negotiation by North Central Texas
              Council of Governments Regional Police Academy in 2003,
              Advanced Peace Officer Certification by TCLEOSE in 2006,
              Certified in Basic Hostage Negotiation by North Central Texas



                                        49
   Council of Governments Regional Police Academy in 2003 &
   2007, Certified in Basic Crisis Negotiation by Arlington Police
   Department Training Division in 2005

4. Inv. Roger Seals, Hunt County Sherifrs Office
   Certified Peace Officer, Received TCLEOSE training in crime
   scene investigation (Basic and Intermediate), expert in law
   enforcement techniques

5. Sgt. Laura Simmons, Texas Rangers- Company 8
   Certified Master Peace Officer, Received TCLEOSE training in
   crime scene investigation (Basic, Intermediate, and Advanced),
   expert in law enforcement techniques

6. Sgt. Mike Radney, Hunt County Sherifrs Office
   Certified Firearms Instructor, knowledgeable in basic gun safety
   rules

7. Inv. Mike Johnston, Greenville Police Department
   Comparison Fingerprint expert

8. Dr. Thomas Alonzo West, Medical Center of Plano
   General Surgeon, Capable of Interpreting Blood Test Results




                                  Resp~ectfully ~ubmitted,   /
                                     l ~~ G       &:,-../
                                                    I
                                  G Calvin Grogan V
                                  Assistant District Attorney
                                  Hunt County
                                  State Bar Number 24050695




                             50
                       CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing Notice of Designation of Expert

Witnesses has been delivered to Jack Paris, counsel for Defendant, via the

Hunt County Courthouse mailbox pursuant to local rules, on this the 17th

day of June, 2015.




                                           G Calvin Grogan V




                                      51
                                                                                          -1)'   ~,
                                                                                              ~i.~lJ
                                                                                  J~ ~n ~-~
THE STATE OF TEXAS
                                          CAUSEN0.28,779

                                                §                                  '
                                                                    IN THE DISTRICT' (}~li'!.f ~~

vs.                                             ~                 OF HUNT COUNTY, TEXAS       ~.ty    t'q
                                                §                                                           h

CORY HAYES PARKER                               §                  I 96TH JUDICIAL DISTRICT




                  ORDER ON DEFENDANT'S FIRST MOTION IN LIMINE

        CAME ON TO BE HEARD on                the~         day   of*~~~~ the Motion in Limine filed
herein by Defendant, CORY HAYES PARKER, by and through his Attorney herein, and the
Court, having read and considered said Motion and having heard such argument of Counsel as
was presented concerning said Motion, is of the opinion that such matters as set forth in
paragraph I of the Defendant's Motion should be sustained or overruled as indicated
hereinbelow:
        IT IS ORDERED that the following numbered paragraphs of paragraph I of the
Defendant's Motion in Limine be sustained or overruled as hereinbelow indicated:


                                          Sustained                 Overruled

                Paragraph (I)
                Paragraph (2)
                Paragraph (3)
                Paragraph (4)
                Paragraph (5)
                Paragraph (6)
                Paragraph (7)
                Paragraph (8)
                Paragraph (9)
                Paragraph (I 0)
                Paragraph (II)
                Paragraph (12)


        IT IS ORDERED that all Attorneys of Record in this cause or appearing herein not
interrogate about, mention, argue, or make any statements about or references to or allusions to
any of the foregoing matters of fact which have hereinabove been sustained, within the hearing

Order On Defendant's First Motion In Limine
Parker- 42253                                                              Page 1 of2
                                                      52
of the jury or of the jury panel, or of any prospective juror without first obtaining the Court's
express permission or authority, out of the hearing of the jury or jury panel or any prospective
jurors, to do so and that they be further instructed not to read any pleadings, depositions, and
other papers concerning such matters without such prior permission of the court, and that each
such attorney is ordered to instruct all witnesses they call to testify in this cause as to the
existence of this Order and its content and effect and each such witnesses' obligations

thereunder.                             Jj I '2-D'.S
       SIGNED this      ~       day of l'nnet'J   ~.


                                                                 .               .
                                                            I 96th Judicial District Court




Order On Defendant's First Motion In Limine
Parker- 42253                                                               Page 2 of2
                                                       53
 (NV"MERICAL)                       LIST OF PETIT JURORS            7/20/2015                  PAGE    1
   ?ANEL LIST               A1
      LIST NO.         598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                      2015,    at 09,30 A.M.
      FOR THE        ~UNT COUNTY DISTRICT COURT       OF  HUNT COUNTY                          . TEXAS
                NO. SHFL    NAl'ofE                      DOB     PRCT    ADDRESS            ST ZIP

I-A_~            1     8   WEAVER BRIAN PATRICK
                                       1)
                                                                         2309 WASHINGTON ST APT 505
                                                                         COMHERCE          TX 75428

-~t;             2    22   ELHORE JUSTIN D~AYNE
                                    (  3)
                                                                         1331 SIGNAL RD
                                                                         QUINLAN           TX 75474    S*~
--------
                 3    44   IRV~~      CECELIA ~~~
                                        (  10)                   323
                                                                         4353 COUNTY ROAD 3321
                                                                         GREENVILLE        TX 75402        L-.l;t
                 4    53   AVEKOE SHIRLEY COUNCIL                        2609 I-30 E
--------                           (  18)                        325     GREENVILLE        TX 75402
                 5    75   BAINBRIDGE ZACHARY BRIAN                      8912 COUNTY ROAD 2472
--------                            ( 20)                        217     ROYSE CITY        TX 75189

    ?"5
--------
                 6    42   GRIBBLE HAROLD RAY
                                   (  35)                        320
                                                                         400 CADDO
                                                                         WEST TAW~' (NUMERICAL)                   LIST OF PETIT JURORS           7/20/2015                PAGE     2
   Pl'.NEL LIST        A1
        LIST NO. 596 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                       2015, at 09:30A.M.
        FOR THE HUNT COUNTY DISTRICT COURT       OF HUNT COUNTY                             TEXAS
                                                                                        '
            NO. SHFL    NAME                       DOS   PRCT    ADDRESS            ST ZIP
            19   49    HIGGINS WILLIAM P.OWARD                   2154 WRIGHT WAY
--------                       (  96)                    320     QUINLAN            TX 754 74
            20   91    STE'HART SCOTT F                          5706 COUNTY ROAD 1120
--------                        ( 100)                    109    ,-ARMERSVILLE     TX 75442
   p:~-      31   79    SMITH REBECCA LEE                         6537 COUNTY ROAD 4902
                               ( 133)                    432     WOLFE CITY        TX 754 96

 C,_Au.-~Em      97    WILLY PATRICIA LAVERNE                    10923 LAKESIDE DR
--------                       ( 135)                    321     QUINLAN           TX 754 74

                 69    WALLACE      VIVIk~

                                    ( 139)         J
                                               CLAIRE
                                                         321
                                                                 10469 APACHE
                                                                 WILLS POINT        TX 75169

~~34             85    HERHOSILLIO CYNTH!
                               ( 142)                    427
                                                                 313 STERLING HART DR
                                                                 COMMERCE          TX 75426
    P)      35   50    ~10RRIS     JOHNNY EARL                   1509 REED
                                                                 GREENVILLE         TX 75401
--------                             ( 144)              433

CAtff6
    f!t
            36   35    WATTERS STEVEN
                               ( 151)
                                               PAlJT~            5005 CANTON
                                                                 GREENVILLE         TX 75402




                                                            55
(!HJHERICAL)                 LIST OF PETIT JURORS            7/20/2015              ?AGE     3
   PA!lEL LIST       A1
       LIST NO. 598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                  2015, at 09,30 A.M.
       FOR nE HUNT COUNTY DISTRICT COURT       OF  HUNT COUNTY                        TEXAS
           NO. SHFL    NAME                   DOB     PRCT    ADDRESS            ST ZI?
           37   56    JONES TERRY THOr-(NUMERICAL)                 LIST OF ?ET!T JURORS            7/20/2015                    PAGE      4
  PANEL LIST        A1
     LIST NO.  598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                           2015,   ac 09,30 A.M.
     FOR THE HUNT COUNTY DISTRICT COURT       OF  HUNT COUNTY                            . TEXAS
           NO. SHFL    NAMS                     OOB   PRCT    ADDRESS                 ST ZIP
           55   33    MILLER JOSHUA THOMAS                    1016 CLARK ST
--------                       ( 211)                         GREENVILLE              TX 75401
           56   83    PRATHER HEATHER MICHELLE                1617 SIGNAL RD
                              ( 212)                  323     QUINLAN                 TX 75474

w;:~:~7         28    EVANS CHARLES WOODFIN
                              ( 215)
                                                              3900 SUNHILL DR
                                                              GREENVILLE              TX 75402
           58   77    ACKER TROY HARRISON                     p 0 BOX 515
--------                       ( 217)                 319     LONE OAK                TX 75453

__C~5f 59       89    STEWART    DEBORA.t{
                                 (   218)
                                             HOLMES           990 COUNTY RD 2-:40
                                                              ROYSE CITY        TX 75189
           60   36    ELMORE CODY RYAN                        4 814 FM 513     s
--------                      ( 224)                  319     LONE OAK                TX 754 53
           61    3    VENABLE STACY LYNN                      4 963 CR 34 03
--------                         (   244)             319     LONE OAK                TX 75453
           62   81    CONRAD MATTHEW JAMES-WINDWAL            550 PRIVATE ROAD 2308
--------                      ( 251)             214          QUINLAN           TX 75474
           63   92    GONZALEZ MAllY ROSA                     024 KING ST APT 156
--------                      ( 255)                  106     GREENVILLE       TX 75401
           64   25    ?HI FER PAUL FRANKLIN                   516 PAWNEE TRL
--------                       ( 258)                 320     WEST TAWAKONI           TX 75474
           65   18    SMITH CYNTHIA ANN                       4 54 9 r-(NUJ£RICALI                  LIST OF PETIT JURORS            7/20/2015           PAGE     5
  PA!(NUME~ICAL)                   LIST OF PETIT JURORS            7/20/2015                  PAGE        6
  Pk~SL LIST          A1
       LIST NO.  598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                         2015,     at 09:30A.M.
       FOR THE HUNT COUNTY DISTRICT COURT       OF  HUNT COUNTY                          '
                                                                                             TEXAS
              NO. SHFL      NAME                     DOS   PRCT    ADDRESS            ST ZIP
              91     57    PENCE ERIN ANDREW                       8833 WHISKERS RD
--------                           ( 367)                   320    QUINLAN            TX 754 74
              92     65    ALEXANDER VIRGINIA ANN                  3238 COUNTY ROAD 4105
--------                           ( 371)                  430     GREENVILLE:       TX 75401
              93     23    WADS JACK E                             1359 COUNTY ROAD 2178
--------                           ( 373)                  211     GREENVILLE        TX 75402
              94     31    COLE HUBBARD LEE                        1402 KING ST
--------                                 (   3 74)         433     GREENVILLE         TX 75401
              95     90    CRAWFORD CLAY KYLE                      5087 COUNTY ROAD 2591
--------                           ( 377)                  216     ROYSE CITY        TX 75189
              96     46    PHILLIPS TODD ALLEN                     506 E FM 272
--------                           ( 385)                   101    CELESTE            TX 75423
              97     sa    PLliMS JENNIFER !".ARE                  4018 PEP?ERPORT DR
--------                            ( 388)                         GRE:ENVILLE        TX 75402

              98     94    STOGNER DIALLO N                        221 MILL ST
--------                           ( 393)                   319    LONE OAK           TX 75453

              99     73    SE?HUS RICKEY LEROY                     1206 SPEEDWAY ST
--------                           ( 394)                          GREENVILLE         TX 75401

             100     41    DEGARSO BRIAN KEITH                     172 COUNTY ROAD 2186
--------                           ( 3 95)                  211    GREENVILLE        TX 75402

...............
 *"*"'"""*•••••••••*•··········
  TOT.I>.L
                ,. ......................'
           PRINTED     =           100




                                                              59
 '(NU!;!!IRICAL)                 LIST OF PETIT JURORS            7/20/2015                PAGE     1
; · PANEL LIST           A1
          LIST NO.  598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                    2015, at 09:30A.M.
          FOR THE HUNT COUNTY DISTRICT COURT       OF  HUNT COUNTY                        , TEXAS
                   NO. SHFL       NAME                 DOB   PRCT    ADDRESS           ST ZIP
lrv--------
      yW            1        8   WEAVER BRIAN PATRICK
                                                 1)
                                                                     2309 WASHINGTON ST APT 505
                                                                     COMMERCE          TX 75428
      t_            2       22   EL!•lORE JUSTIN DEl( NUP.ER I CAL)              LIST OF PETIT JURORS           7/20/2015                   PAGE    2
  ?~~EL  LIST        Al
      LIST NO. 598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                       2015, at 09:30 A.M.
      FOR THE HUNT COUNTY DISTRICT COURT       OF HUNT COUNTY                             TEXAS
              NO. SHFL    NA-"!E                  DOB   PRCT    ADDRESS             ST ZIP
              19   49    HIGGINS WILLIAM HOWARD                 2154 WRIGHT WAY
                                    (    98)             320    QUINLAN             TX 754 74
              20   91    STEWART SCOTT F                        5706 COUNTY ROAD 1120
                                 ( 100)                  109    FAP~RSVILLE       TX 75442
              21   95    WILLIAMS BILLY DOYLE                   4009 PEPERPORT DR
                                 ( 102)                         GREENVILLE        TX 75401
                   10    AYERS EDDIE DEAN                       50002 ZORA DR


··@7 :        24
                   41

                   43
                                 ( 103)
                         EASLEY WILEY
                                 ( 107)
                         HAMMOND STACIE MAY
                                                         108

                                                         101
                                                                GREENVILLE
                                                                4660 FM 36 N.
                                                                CELESTE
                                                                l3 34 KAITLYNN CT
                                                                                    TX 75402

                                                                                    TX 75423

                                    ( 110)                      CADDO MILLS         TX 75135
              25   26    SMITH -"!AR_GARET ANN                  10539 GAIL~~D WOODS
                                    ( 112)               321    WILLS POINT      TX 75169
                   93    EDW~~DS    ZACHARY JA-"!ES             3358 COUNTY ROAD 4408


:::&;
____ f:::
          ::  28
                    4


                   48
                         HANNAH
                                    (   118)

                                   TINA RENE
                                     ( 122)
                         WHITEHEAD JOHN ARTHUR
                                                         428


                                                         319
                                                                COM-"!ERCE

                                                                LONE OAK
                                                                5041 CR-2714
                                                                                  TX 75428
                                                                5448 COUNTY ROAD 3214
                                                                                  TX 75453

                                 ( 128)                         CADDO -"!ILLS       TX 75135

____ {;._     29   52    TEAGUE ALBERT WESTLY                   1832 PRIVATE ROAD 2737
                                    ( 131)               210    CADDO MILLS       TX 75135

-----~ 30          32    WILLIS BRYAN DOSS
                                    (   132)             212
                                                                131 SHAWNEE ST
                                                                GREENVILLE          TX 75402

_____ [£ 31        79    SMITH REBECCA LEE
                                    (   133)             432
                                                                8537 COUNTY ROAD 4902
                                                                WOLFE CITY          TX 75496

_____ f.      32   97    WILLY PATRICIA LAVERNE
                                 ( 135)                  321
                                                                10923 LAKESIDE DR
                                                                QUINLAN           TX 75474

              33   69    WALLACE VIVIAN CLAIRE                  10469 APACHE
                                 ( 139)                  321    WILLS POINT         TX 75169

_____t        34   85    HER-"!OSILLIO CYNTHIA
                                    ( 142)               427
                                                                313 STERLING HART DR
                                                                COMMERCE          TX 75428

              35   50    V~RRIS JOHft~         EARL             1509 REED
                                    ( .144)              433    GREENVILLE          TX 75401

_____ &       36   35    WATTERS STEVEN PAUL
                                 ( 15 1)
                                                                5005 CANTON
                                                                GREENVILLE          TX 75402




                                                           61
C!(lV1JME'iUCAL)                LIST OF PETIT JURORS             7/20/2015                        PAGE     4
   PANEL LIST         A1
      LIST NO.   598 OF THE PETIT JURORS TO REPORT ON 20th D.'W OF July                            2015, at 09,30 A.M.
     :o~   THE HUNT COUNTY DISTRICT COURT       OF  SUNT COUNTY                                   TEXAS
           NO. SHFL              NAME                     D03   PRCT     ADDRESS             ST ZIP
                      33      MILLER JOSHUA TSOto'AS                     1016 CLARK ST
                                       ( 211)                            GREENVILLE          TX 75401

                      83      PRATHER HEATHER mCHELLE                    1617 SIGNAL RD
                 •'                   ( 212)                     323     QUINLAN             TX 754 74

                      28      EVANS     CPJ\..~LES    WOODFIN            3900 SUNHILL DR
--------                                   (   215)                      GREENVILLE          TX 75402

           58         77     ACKER TROY HARRISON                         p 0 BOX 515
--------                             ( 217)                     319      LONE OAK            TX 754 53

____ &     59         89      STEWART DEBORAH HOLMES
                                      ( 218)
                                                                         9943 COUNTY RD 2440
                                                                         ROYSE CITY        TX 75189

           60         36      EL."'ORE CODY RYAN                         4814 FM 513     s
--------                                ( 224)                   319     LONE OAK            TX 75453



----c
--------
            61

            62
                       3

                      81
                              VENABLE STACY LYNN
                                      ( 244)

                              COlV( liiGAN BENITA KAY                      p 0 BOX 210
--------                              ( 2 98 I                  102    WOLFE CITY           TX 75496
                 76    21   ?ER.EZ   ALORA DANIELLE                    603 E FM 272
--------                               I 3001                  101     CELESTE              TX 75423
                 77    82   BRYAN JACQUELYN KAY                        1074 FM 1903
--------                             I 3061                     211    GREENVILLE           TX 75402
                 78    72   LINDSEY    JOS~UA      THOt-iLEY TONI MICHELLE                    6966 CR 2532
--------                              I 3151                    214    QUINLAN              TX 75474

                 so    88   FIELDS MITCHELL RAY                        5009 MCDOUGAL
--------                            ( 3161                      433    GREENVILLE           TX 75401

                 81    60   CONRAD CAROL REYNOLDS                      550 PRIVATE ROAD 2308
--------                            I 3261                      214    QUINLAN           TX 754 74

                 82     9   FLENER TONYA RENEE                         220 CONTI DR
--------                             ( 32 9 I                          QUINLAN              TX 7 54 74

                 83    20   PLETCHER BRADLEY R                         609 TURTLE CREEK DR
--------                               I 3301                   325    GREENVILLE        TX 75402

                 84     6   LOI-'.AX STEVEN BRENNEN                    4115 JOE RAMSEY BLVD APT 223
--------                               I 3321                          GREENVILLE        TX 75401

                 85    71   WIGGINS KELLEY ALA.lVE                     802 EDGEWOOD -ST
--------                            I 339 I                     102    WOLFE CITY           TX 754 96

                 86    16   SPRADLIN RYAJ-J ALLEN                      1711 FM 36 s
--------                            ( 34 2 I                    210    CADDO MILLS          TX 75135

                 87    80   HOOPER-VANCLEVE MARY ELIZABE               2057 CR 2546
--------                             ( 3471                            QUINLAN              TX 754 74
         r                                                             333 PR 2308
_____ r:::::,.    88   38   RUTHERFORD DAVID MICHAEL
                                     ( 34 8 I                          QUINLAN              TX 75474

                 89    13   GILL DANIEL LOUIS                          2167 HIDEAWAY L.>i
--------                            ( 3511                      323    QUINLA.'<            TX 75474

                  90   59   VAUGHAN DAVID LYNN                         611 DEER DR
--------                            I 3581                      325    GREENVILLE           TX 75402




                                                                  64
(NUMEHCAL)                     LIST OF PETIT JURORS            7/20/2015                                            PAGE        6
  PA..loJEL LIST       A1
        LIST NO.  598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                                                   2015, at 09o30 A.M.
        FO~ THE HUNT COUNTY DISTRICT COURT       OF  HUNT COUNTY                                                        TEXAS
                                                                                                                    '
                         NO. SHFL                   NA.r.ffi                   !JOB   PRCT    ADD~ESS            ST ZIP
                          91           57        PENCE ERIN ANDREW                            8833 WHISKERS RD
--------                                                 ( 367)                        320    QUINLAN            TX 754 74
                         92            65        ALEXANDER VIRGINIA ANN                       3238 COUNTY ROAD 4105
--------                                                 ( 371)                       430     GREENVILLE        TX 75401
                         93           23         WADE JACK E                                  1359 COUNTY ROAD 2178
--------                                                 ( 3 73)                      211     G~EENVILLE        TX 75402
                         94            31        COLE HUBBAH.D LEE                            1402 KING ST
--------                                                  ( 374)                      433     GREENVILLE         TX 75401

                         95            90        CRAWFORD CLAY KYLE                           5087 COUNTY ROAD 2591
--------                                                 ( 3 77)                      216     ROYSE CITY        TX 75189

                         96           46         PHILLIPS TODD ALLEN                          506 E FM 272
--------                                                 ( 385)                       101     CELESTE            TX 754 23
                         97           58         ?LLIMB JENNIFER t-'.ARIE                     4018 PEPPER?O~T DR
--------                                                  ( 388)                              GREENVILLE         TX 75402

                         98            94        STOGNER DIALLO N                             221 MILL ST
--------                                                 ( 393)                       319     LONE OAK           TX 754 53

                         99           73         SEPHUS RICKEY LEROY                          1208 SPEEDWAY ST
--------                                                  ( 394)                              GREENVILLE         TX 75401

                       100            41         DEGARSO BRIAN KEITH                          172 COUNTY ROAD 2186
--------                                                 ( 3 95)                       211    GREENVILLE        TX 75402
...............................................•
• TOTAL ?RINTED =                                              100
• • lr • " . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




                                                                                         65
·(mi:-±RICAL)                 LIST OF PETIT JURORS            7/20/2015                   PAGE     1
   ?AN~L LIST         Al
       LIST NO.  598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                       2015, at 09,30 A.M.
       ?OR THE HUNT COUNTY DISTRICT COURT       OF  HUNT COUNTY                             TEXAS
              NO. SHFL        NAME                   DOB   PRCT    ADDRESS             ST ZIP

  NP
   .
                   f'
_ _,_ ___ _    1        8    WEAVER BRIAN PATRICK                  2309 WASHINGTON ST APT 505
                                         (      1)                 COMHERCE          TX 75428

---~--         2             ELMORE JUSTIN DEWAYNE
                       · 1/1'/fc;jJf·           3)
                                                                   1331 SIGNA.L RD
                                                                   QUINLAN             TX 754 74
               3        4    IRVAN CECELIA A."'N                   4353 COUNTY ROAD 3321
                                     ( 10)                 323     GREENVILLE        TX 75402
               4       53    ·AVEKOE SHIRLEY COUNCIL               2609 I-30 E
                                      (  18)               325     GREENVILLE          TX 75402
               5       75    BAINBRIDGE ZAC!-I.ARY BRIAN           8912 COUNTY ROAD 24 72
                                      ( 20)                217     ROYSE CITY        TX 75189
               6       42    GRIBBLE HAROLD RAY                    400 CADDO
                                     (  35)                320     WEST TAWAKONI       TX 75474
--ii~,         7       61    P.ABBEN    LANA MARIE                 1830 CR 2712
-~                                        ( 39)            215     CADDO MILLS         TX 75135
               8   J         t-'.A.7fHILIP WAYNE                   64 64 FM 1565
-~-                ~~                                      216     ROYSE CITY          TX 75189
                                     o~.LE
                                         (     41)

---_X_-        9        *j rTH
                       76              BARRY                       131 RANCHO RD
                                                                   QUINLAN             TX 754 74
              10
                        Pmh-7:
                       11
                                   i#lf8.1c
                         NATION AHY MICHELLE                       3 0 7 0 COUNTY ROAD 3110
                                         (     50)         325     GREENVILLE           TX 75402
              ll       87
      '
---.-----                                                                              TX 75402

__ X___       12       86

     X        13       96
--------
     :        l4       19                                                                                          /
--------
              15       24    MCMINN JIHMY JOE                      507 TURTLE CREEK DRIVE
--------                              ( 81)                        GREENVILLE        TX 754 02
              16       29    FIELDS LARRY DEAN JR                  3896 COUNTY ROAD 3322
--------                             (  87)                324     GREENVILLE        TX 75402
              17       67    MOCK ROSS EUGENE                      2003 JOSHUA
--------                             (  88)                215     CADDO MILLS         TX 75135

              18       54    MICKLER JOHN CHRISTOPHER              3120 FM 499
-"t----                               ( 93)                        GREENVILLE          TX 75401
                            Utr/'fess-




                                                              66
' (NUMEF.ICAL)                     LIST OF PETIT JURORS           7/20/2015
                                                                    .,                       PAGE       2
    PA...t.J"E:L LIST      A1
            LIST NO. 598 OF THE PETIT JURORS TO REPORT ON 20~h DAY Of' July                     2015.            09:30 A.M.
            FOR THE HUNT COUNTY DISTRICT COURT       OF HUNT COUNTY                          . TEXAS        a~




             NO. SHFL     NAME                     DOB     PRCT    ADDRESS                ST ZIP
      ..     19     49   HIGGINS WILLIAM HOWARD                    2154 WRIGHT WAY
 --------                             (    98)              320    QUINLAN                TX 75474
             20     91   STEWART SCOTT F                           5706 COUNTY ROAD ll20
 --------                        ( 100)                     109    FA.::u1ERSVILLE   TX 75442
             21     95   WILLIAMS BILLY DOYl.JE                    4009 PEPERPORT DR
 --------                        ( 102)                            GREENVILLE        TX 75401
             22     10   AYERS EDDIE DEAN                          50002 ZORA DR
 --------                        ( 103)                     108    GREENVILLE             TX 75402
             23     47   E.~SL:::Y   WILEY                         4660 FM 36 N.
 --------                             ( 107)                101    CELESTE                TX 754 23
             24     43   HAMMOND STACIE MAY                        1334 KAITLYNN CT
 --------                        ( llO)                            CADDO MILLS            TX 75135
             25     26   SMITH MARGARET ANN                        10539 GAILLA.".D WOODS
 --------                             (   112)              321    WILLS POINT         TX 75169
             26     93   EDWARDS ZACHARY J.'(~R!CAL)                                            LIST OF PETIT JURORS                                 7/20/2015   PAGE        3
     ?A.~EL      L!ST                 Al
           LIST NO. 598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                                                 2015' at 09,30 A.M.
           FOR THE HUNT COUNTY DISTRICT COURT     OF   HUNT COUNTY                                                   '
                                                                                                                         TEXAS
                   NO. SH;'L          NA.'IE                      DOS             PRCT      ADDRESS              ST ZIP
                   37    56       JONES TERRY THOMAS                                        29H COUNTY ROAD 3311
                                           ( 154)                                  324      GREENVILLE       TX 75402
                   38    98       WRIGHT NATALEE TA.LOR                                     2506 RIDGECREST
     '
--------                                  ( 162)                                   215      CADDO MILLS          TX 75135
                   39        1    GRANDFIELD         Jk~ET       TAYLOR                     2012 WALWORTH ST
                                  PtJ,q-:/\1.€~.1:           /    /j/J~hf'~ENVILLE                               TX 75401

                                  GRAY                TYLER                                 5808 LEE ST
..   """"
     . .   //·     40    55                    B~~DON
                                                 ( 166)                                     GREE~viLLE           TX 75401

                         14       OLSON LARRY GORDON                                        4929 FM 2947
                                          ( 167)                                   323      GREENVILLE           TX 75402

!3J               42(    1~
                        f/'t:>[.q
                                  BAIN JOEL OEA.>i
                                            179) (
                                                                             ~~;:3915
                                                                                            10099 APACHE
                                                                                            QUINLAN              TX 75474

.,A ...           43     34
                        ~~~if: w~]
                                  JONES INGRID GURINA
                                           ;·8tt{rr/?i::l2
                                                                                                 COUNTY ROAD 4429
                                                                                                                 TX 75428
                  44
-------·-                                        ( 186)                                     FA.,MERSVILLE        TX 75442

--------
         X
          X        45
                  4,6
                   i
                        z
                        ~l}LOrfi~~LEYm__(
                                               ffib I                                lOB
                                                                                            2102 DIVISION ST
                                                                                            GREENVILLE           TX 75401
                   51    37/o{{f[L_., LOIS
                                     ( 204)
                                                            ~-RETCHER                       2900 ROBIN RD APT 1001
                                                                                            GREENVILLE        TX 75402
--------
   X               52    30       SAVAGE
                             -pvN(.,;4/'IJ,'i'
                                                TIMOTHY~ERNARD. --r7l608                      WELLINGTON
                                                                                        "T~ILLE
                                                                                 6    1
                                                                                                         Tx 1s4o1

-- -~.-
                                       ~ HE~~~; LYNN
                                                        1
                   53   lOd_;                                                            6911 ~ROAD 2525
                         _ .'              -{i:/2    208)                            216 ROYSE CITY      TX 75189

    X
--------
                   54
                                                                                                                 TX 75426




                                                                                       68
(NUMERICAL)                     LIST OF PETIT JURORS           7/20/2015                      PAGE     4
     P.ti.NEL LIST      A1
         LIST NO. 598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                            2015, at .09o30 A.M.
         FOR THE HUNT COUNTY DISTRICT COURT       OF HUNT COUNTY                                  TEXAS
                                                                                              '
               NO. SHFL     NAHE                    DOB   PRCT        ADDRESS              ST ZI?

               55     33   MILLER JOSHUA THOHAS                       1016 CLARK ST
--------                            I 211)                            GREENVILLE           TX 75401

               56     83   PRATHER HEATHER MICHELLE                   1617 SIGNAL RD
--------                           I 212)                  323        QUINLAN              TX 75474

__/!_~_        57     26   EVANS CHARLES WOODFIN
                                   ( 215)
                                                                      3900 SUNHILL DR
                                                                      GREENVILLE           TX 75402
               <0     77   ACKER TROY HARRISON                        p 0 BOX 515
                                    ( 217)                 319        LONE OAK             TX 754 53

__   )(_       59     ~TEWART       DEBORAH HOLMES                    9%3 COUNTY RD 2440


                           E~~r?':::J
                                                                      ROYSE CITY       TX 75189

               60     36                                              4814 FM 513 5
                                    ( 224)                 319        LONE OAK             TX 75453

               61      3   VENABLE STACY LYNN                         4963 CR 3403
--------                           ( 244)                  319        LONE OAK             TX 75453

     X
--------
               62


               63
                      {veNtS   ~1f~AMriNDw~
                         GONZAL~ ~ I !Vt> (c.-r




                                                           •,




                                                                 69
 (NUMi':R!CAL)                                 LIST OF PETIT JURORS                     7/20/2015      PAGE      5
      p;u~EL        LIST         Al
            LIST NO. 598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                                  2015, at 09' 30   A. t-1.
            FOR THE Hv~ COv~TY DISTRICT COURT      OF   Hv~ COUNTY
                                                                                                       '
                                                                                                           TEXAS
                     NO. SHFL    NAME                      003     PRCT    ADDRESS                ST ZIP
                      73   63   FROST JACK ARTHUR                          5921 FM 118
 - - - - - -- -                          ( 293)                    431     GREENVILLE             TX 75401
                     74    39   JACKSON BILLY GENE                         2310 COUNTY ROAD 3517
 -- -- -    ---                         ( 2 94)                            QUINLAN           TX 75474
                     75    99   JE~~!G~~       BENITA KAY                  ? 0 BOX 210
 -- -- - -- -                                                      102     WOLFE CITY             TX 754 96

                           21~REZ~ :~IELLE
                                                 9

           x-
     - -- --- -
                      76                                                   603 E FM 272
 -


 ---- ----
                      77   82   aR~~           !Rt:;;
                                                 06)
                                                                   101

                                                                   211
                                                                           CELESTE
                                                                           1074 FM 1903
                                                                           GREENVILLE
                                                                                                  TX 754 23

                                                                                                  TX 75402
                     78    72   LINDSEY JOSHUA         THO~AS              2 718 CR 2512
 --   - - - -- -                           ( 314)                          QUINLAN                TX   754 7
                     82     9   ILENER    loNYA    RENEE    ;I/-     I    f:t!OrtoNTI   £:-./   ~rTX~~~------
 -- -- - - - -                             <    329)                       QUINLAN                    75474
                     83    20   PLETCHER BRADLEY R                         609 TURTLE CREEK DR
                                        ( 330)                      325    GREENVILLE        TX 75402
 -----~84
                            6   LOMAX STEVEN BRENNEN                       4115 JOE ruv~SEY BLVD APT 223
                            ~~             ( 332)                          GREENVILLE         TX 75401
                      as   71   WIGGINS KELLEY         ~~E                 802 EDGEWOOD ST
                                        ( 339)                      102    WOLFE CITY             TX 75496

                           C1o??.h~rv-I~N J~Vt~ ,.~l                                 ~~ ~r
 ----.){              86


                           {1 •oo•I,J•~M jf m~(,lt ~ ,(:, _L
                                                                                FM                TX 75135
 ----~ 87


1fd.:::               88

                      89
                           38

                           13
                                f~Js:J:~'!...~f/i~~rl37$/
                                    •   (NUM~RICAL)                                 LIST OF PETIT JURORS                      7/20/2015   PAGE        6
       ?ANEL LIST                  Al
           LIST NO. 598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                                   2015, at 09•30 A.M.
           ?OR THE HUNT COUNTY DISTRICT COURT     OF   HUNT COUNTY                                    ,   TEXAS

            ~0. SHFL               NAME                        DOB   PRCT    ADDRESS               ST ZI?


    ----x          91
                           57&1>~~                        VN 6 +f            ~~i~~ISKERS
                   92      65     z·
                                ERI

                                  ALE.
                             Ovfl. ( vN ff/
                                                     3.

                                                   GINIA ANN
                                                                      320

                                                                     3238 COUNTY ROAD nos
                                                           Mt;;)]r'EENVILLE
                                                                                              RD

                                                                                       TX 75401
                                                                                                   TX 7504



                   93      23    WADE        CK E          I         1359 COUNTY ROAD 2178
                                              ( 373)            211 GREENVILLE         TX 75402



    ----\::                                                                  1 02   KING ST
                                                                              i?W1l!f:!t.J 111~=
                                                                             5087 COUNf? ROAD 259'
                                                                             ROYSE CITY
                                                                             506 E FM 272
                                                                                                   TX 75189
                   96
                                                                             CELESTE               TX 75423
                   97      58
    ----x98



    _ _ x_
    ...................... * ................... .
    • TOT.l\L PRINTED •                   100 •
    .................. + ••••••••••••••




                                                                        71
 0
      O.n.n~RICA.L)                            LIST OF PETIT JURORS                        7/20/2015   PAGE    1
        PANE:L LIST              Al
         . LIST NO.       596    0? THE PETIT JURORS TO REPORT ON 20th DAY OF July                        2015, at 09:30A.M.
     ~       ~q T~E HUNT COUNTY DISTRICT COURT                      OF        HUNT COUNTY              , TEXAS
     \)' \           NO. SHFL    N~~                          DOB   PRCT      ADDRESS              ST ZIP

     t)))~~                6    WEAVER BRIAN PATRICK
                                            l)
                                                                              2309 WASHINGTON ST APT 505
                                                                              COMMERCE          TX 75428




                                                                                                               .~
     m~6f:-/ 2            22    ELMORE JUSTIN DEWAYNE
                                           I      3l
                                                                              1331 SIGNAL RD
                                                                              QUINLAN              TX 7504
          ·'I_ 3                IRVAN CECELIA ANN                             4353 COUNTY ROAD ·3321
     --------                           I 10 >                       323      GREENVILLE         TX 75402

              _'A     4   53    AVEKOE SHIRLEY COUNCIL
                                        I 16)                        32 5
                                                                              2609 I-30 E
                                                                              GREENVILLE           TX 75402
                      5   75    BAINBRIDGE ZACHARY BRIAN                      6912 COUNTY ROAD 24 72
                                        I 20)                       217       ROYSE CITY        TX 75189

-i_ ____ f:.          6   42    GRIBBLE    ~~OLD
                                           I     35 >
                                                        RAY
                                                                     320
                                                                              400 CADDO
                                                                              WEST TAW~I(ONI       TX 754 74

~~)G7                     61    "~BEN     LANA ~~IE
                                           I 39 l                    215
                                                                              1830 CR 2712
                                                                              CADDO MILLS          TX 75135

rnvoe.J<              s
                          66    MAY PHILIP WAYNE
                                        I 41 l                       216
                                                                              6464 FM 1565
                                                                              ROYSE CITY           TX 75189

     CQ~t"/.. 9           76    SMITH BARRY DALE
                                           I     4 5)                323
                                                                              131 RANCHO RD
                                                                              QUINLAN              TX 754 74




       ill :
     CCAV_~'/.12
                          11

                          67

                          66
                                NATION AMY MICHELLE

                                ~ASON



                                MAYBERRY
                                        I 50)
                                         RACHEL MICHELLE
                                           I 51)

                                           I
                                               WILLI~~
                                                 54>
                                                          ASHLEY
                                                                     325

                                                                     107
                                                                              3 0 7 0 COUNTY ROAD 3110
                                                                              GREENVILLE
                                                                              7312 CAROL DR
                                                                              GREENVILLE
                                                                              6364 CR 4102
                                                                              GREENVILLE
                                                                                                   TX 75402

                                                                                                   TX 75402

                                                                                                   TX 75401
                                                                              6511 A SAYLE ST
 CJAVS.fi            13   96    ALLISON JOEY ALLEN
                                         I 67)                       212      GREENVILLE           TX 75402

 ~--------           14   19    STEVENS SCOTT ROBERT
                                        I 66)                        215
                                                                              3154 RIDGEVIEW RD
                                                                              CADDO MILLS       TX 75135


     -·----'~-'/._   15   24    MCMINN JIMMY JOE                              507 TURTLE CREEK DRIVE
                                         I 81 >                               GREEN~ILLE        TX 75402

                     16   29    FIELDS    ~~RY     DEAN JR                    3696 COUNTY ROAD 3322
     --------                              I     87)                 324      GREENVILLE           TX 75402

 '/:!_ ______        17   67    MOCK ROSS EUGENE
                                         I ear                       215
                                                                              2003 JOSHUA
                                                                              CADDO MILLS          TX 75135

     (_0.:\f;{}u 6        54    MICKLER JOHN CHRISTOPHER
                                         I 93 >  .
                                                                              3120 FM 499
                                                                              GREE!-NILLE          TX 75401




                                                                                        vs              '
                                                                      w\j wj~~O--VY.M'
                                                                      1.b,11f.J p 2-fJ/1/CJ
                     F ll ED
              AT---~
               JUL'2.0 2015

                                                                         72
 (NUHERICALI                   LIST OF PETIT JURORS            7/20/2015                PAGE     2
   PAJ-EL LIST         A1
       LIST NO.   598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                      2015, at 09,30 A.M.
            THE HUNT COUNTY DISTRICT COURT       OF  HUNT COUNTY                            TEXAS
                                                                                        '
             NO. SHFL    NAME                       DOS   PRCT    ADDRESS            ST ZIP
             19    49   HIGGINS WILL!A."1 HOWARD                  2154 WRIGHT WAY
                                (  981                    320     QUINLAN            TX 75474
             20    91   STEWART SCOTT F                           5706 COUNTY ROAD 1120
                                ( 1001                    109     FARMERSVILLE      TX 75442
             21    95   WILLIAMS BILLY DOYLE                      4009 PEPERPORT DR
                                ( 1021                            GREENVILLE        TX 75401
             22    10   AYERS EDDIE DEAN                          50002 ZORA DR
 --------                       ( 1031                    108     GREENVILLS         TX 75402

        "A
 --------
             23    47   EASLEY WILEY
                                  (   107 I               101
                                                                  4660 FM 36 N.
                                                                  CELESTE            TX 75423


'~------     24    43   HAMMOND STACIE 1-'.AY
                                ( 1101
                                                                  1334 KAITLYNN CT
                                                                  CADDO MILLS        TX 75135

 _@_         25    26   SMITH   MA.RGA.~ET
                                  (   1121
                                              ANN
                                                          321
                                                                  10539 GAILLARD WOODS
                                                                  WILLS POINT       TX 75169


x~-----
             26    93   EDWARDS ZACf'.ARY JAHES                   3358 COUNTY ROAD 4408
                                ( 1181                    428     COMMERCE          TX 754 26

~7    -
                    4   HANNAH TINA RENE
                                ( 1221                    319
                                                                  5448 COUNTY ROAD 3214
                                                                  LONE OAK          TX 754 53

 CJ!tv'Kfo     8   48   WHITEHEAD JOHN ARTHUR
                                ( 1281
                                                                  5041 CR-2714
                                                                  CADDO MILLS        TX 75135

 L0~ 9             52   TEAGUE ALBERT WESTLY
                                I 1311                    210
                                                                  1832 PRIVATE ROAD 2737
                                                                  CADDO MILLS       TX 75135

 r;;;A\j)f'}vo     32   WILLIS BRYAN DOSS
                                  (   1321                212
                                                                  131 SHAWNEE ST
                                                                  GREENVILLE         TX 75402

 mvsf(,j.    31    79   SMITE REBECCA LEE
                                ( 133 I                   432
                                                                  9537 COUNTY ROAD 4902
                                                                  WOLFE CITY        TX 754 96

 CJt~S~ 32         97   WILLY PATRICIA LAVERNE
                                I 1351                    321
                                                                  10923 LAKESIDE DR
                                                                  QUINLAN           TX 754 74

 __G]_       33    69   WALLACE VIVIAN CLAIRE
                                ( 1391                    321
                                                                  10469 APACHE
                                                                  WILLS POINT        TX 75169

rztkAAO_t    34    85   HERMOSILLIO CYNTHIA
                                I ·142 I                  427
                                                                  313 STERLING HART DR
                                                                  COMHERCE          TX 75428

 ~------     35    50   MORRIS JOHNNY EARL
                                 I 1441                   433
                                                                  1509 REED
                                                                  GREENVILLE         TX 75401

 (,~~-~ 36         35   WATTERS STEVEN ?AUL
                                I 1511
                                                                  5005 CANTON
                                                                  GREENVILLE         TX 75402




                                                             73
(N\Ro!ERICAL)                   LIST OF PETIT JURORS            7/20/2015               PAGE        3
  ·PA.t\iEL LIST        A1
       LIST NO.    598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July                      2015, at 09o30 A.M.
           THE :n.JNT COUNTY DISTRICT COURT       OF  HUNT COUNTY                           TEXAS

~\~
                                                                                        '
               NO. SHFL     NAME                  DOB     PRCT    ADDRESS            ST ZI?
               37    56    JONES TERRY THOMAS                     29H COUNTY ROAD 3311
                                    ( 154)                 324    GREENVILLE       TX 75402

--------
        X      38    98    WRIGHT NATALEE TALOR
                                   ( 162)                  215
                                                                  2506 RIDGECREST
                                                                  CADDO MILLS        TX 75135

CQ._V'f:X. 39         1    G~~FIELD        JANET TAYLOR           2012 WALWORTH ST


x______        40    55
                                      (   165)
                           GRAY BRANDON TYLER
                                   ( 166)
                                                           108    GREENVILLE
                                                                  5608 LEE ST
                                                                  GREENVILLE
                                                                                     TX 75401

                                                                                     TX 754 01

      ~
--------
               41    l4    OLSON LARRY GORDON
                                   ( 167)                  323
                                                                  4929 FM 2947
                                                                  GREENVILLE         TX 75402

(Q_~~~42             15    BArN JOEL DEAN
                                   ( 179)
                                                                  10099 APACHE
                                                                  QUINLAN            TX 75474

(/)!_\) _\fJ.. 4 3   34    JONES INGRID GURINA
                                   ( 183)                  428
                                                                  3915 COUNTY ROAD 4429
                                                                  COMMERCE          TX 75428

___G}_         44    62    LITTLE MERLE LEE
                                   ( 186)
                                                                  2365 CR 1112
                                                                  FARMERSVILLE       TX 754<2

CfJY1~'1-. 45        51    TAYLOR BRADLEY JOE
                                   ( 18 7)                 215
                                                                  2020 SETH CIR
                                                                  ROYSE CITY         TX 75189

0(1\JS~H             74    GRAHL BRUCE AL~~
                                   ( 188)
                                                                  3206 NASHVILLE AVE
                                                                  GREENVILLE         TX 75402

(;_Q_~)f}47          27    IVEY AMY LANNETTE
                                   ( 189)                  214
                                                                  P 0 BOX 1064
                                                                  QUINLAN            TX 754 74

  _@           4S    78    V~~ERGRIFF
                                      ( 190)
                                            JERRY DON
                                                           428
                                                                  53 11 COUNTY ROAD 4506
                                                                  COMMERCE           TX 75428


~------        49    66    HAWKINS RILEY SHAQUILLE MAR QUI        4214 JOHNSON ST
                                   ( 191)              108        GREENVILLE         TX 754 01

                      70   JOYNER AUDREY ANN                      2102 DIVISION ST
                                   ( 203)                  108    GREENVILLE         TX 75401
mmx50
                      37   OFFER~AN       LOIS CRETCHER           2900 ROBIN RD APT 1001
                                      (    204)                   GREENVILLE        TX 75402
--- ''--:J\51
Cfjy_V_S . 52         30   SAVAGE TIMOTHY BERNARD
                                    ( 206)
                                                                  2608 WELLINGTON
                                                                  GREENVILLE         TX 75401

                     100   NULL HEATHER LYNN                      6911 PRIVATE ROAD 2525
QWWs3                              ( 208)                  216    ROYSE CITY        TX 75189

ca':/fjs4              7   DRAUGHN ROBERT DEWITT
                                   ( 209)                  428
                                                                  2210 CHARITY
                                                                  COMMERCE           TX 75428




                                                             74
    (NUMERICAL)                            LIST OF PETIT JURORS                     7/20/2015      PAGE
         PANEL LIST           Al

        1Jf
        ·ttilST NO. 598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July
             o;_nTHE HUNT COUNTY DISTRICT COURT   OF   HUNT COUNTY                                 I
                                                                                                         2015, at 09:30A.M.
                                                                                                       TEXAS
                  NO. SHFL    NAME                  D03     PRCT       ADDRESS                  ST ZIP
          I~      55   33    MILLER JOSHUA THO~AS                      1016 CLARK ST
    -     -- --                       ( 211)                           GREENVILLE               TX 754 01

    _______'/-56       83    PRATHER HEATHER MICHELLE                  1617 SIGNAL RD
                                       ( 212)                323       QUINLAN                  TX 754 74

    no~~               28    EVANS CHARLES WOODFIN
                                     ( 215)
                                                                       3900 SUNHILL DR
                                                                       GREENVILLE               TX 75402

    ~58                77    ACKER TROY Hk~R!SON
                                     ( 217)                  319
                                                                       P 0 BOX 515
                                                                       LONE OAK                 TX 75453

    CQ._VSQ/,59        89    ST~w~qT   DEBORAH
                                       ( 218)
                                                   HOh~S               9943 COUNTY RD 2440
                                                                       ROYSE CITY        TX 75189

    ~~------~6~0~~3~6~~E~L~-~~'CODY RYAN                               4614 FM 513 S
~                               ( 224)                       319       LONE OAK                 TX 75453
                  61    3    VENABLE STACY LYNN                        4963 CR 3403
                                     ( 244)                  319       LONE 0~'<                TX 75453
                       81    CONRAD MATTHEW JA11ES-WINDWAL             550 PRIVATE ROAD 2308
                                     ( 251)              214           QUINLAN           TX 754 74
                  63   92    GONZALEZ MARY ROSA                        4224 KING ST APT 156
                                     ( 255)                  106       GREENVILLE        TX 75401
                  64   25    PHIFER PAUL FRANKLIN                      516 PAWNEE TRL
                                     ( 2 58)                 320       WEST TAWAKONI            TX 754 74

                  65   18    SMITH CYNTHIA ~~~                         4 54 9 MARIAN LANE
                                     ( 260)                            ROYSE CITY               TX 75189-4885

                  66   45    STOWERS LESIA KAY                         3788 CR 2184
                                     ( 265)                  211       GREENVILLE               TX 754 02

                  57   40    NORRIS EDDIE LEE                          1803 CHURCH
                                     ( 270)                  427       COMMERCE                 TX 75426

                  68   84    TREVINO RICKY HERNANDEZ                   4626 COUNTY RD 4206
                                     ( 273)                            C~~PBELL          TX 75422

                  69   17    HAGAR JACQUELINE LOUISE                   1033 COUNTY ROAD 1116
                                      ( 280)                 109       GREENVILLE        TX 75401

                  70   12    KETNER FREDDIE JOE                        ~21 STATE    Ww~   224
                                     ( 284)                  428       COMMERCE                 TX 75428

                  71    5    DOYLE STACIE KAY                          4756 COUNTY ROAD 2216
                                     ( 286)                  213       CADDO MILLS       TX 75135

                       64    WOODMANSEE KENT LEE                       3477 COUNTY ROAD 4106
                                       (    287)             434       GREE~viLLE        TX 75401




                                                                  75
 (NUMERICAL)                 LIST OF PETIT JURORS            7/20/2015                         PAGE      5
   PANEL LIST        ;u
      LIST NO.  598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July
      FOR TEE HUNT COUNTY DISTRICT COURT       OF  HUNT COUNTY                                 . TEXAS
                                                                                                     2015, at 09,30 A.M.

            NO. SHFL    NAME                       DOB        PRCT      ADDRESS             ST ZIP
            73   63    FROST JACK ARTHUR                                5921 FM 118
 --------                       ( 293 J                        431      GREENVILLE          TX 754 01
            74   39    JACKSON BILLY GENE                               2310 COUNTY ROAD 3517
 --------                         (    294)                             QUINLAN           TX 75474
            75   99    JERNIGAN       BENITA KAY                        p 0 BOX 210
 --------                         (    2 98 J                  102      WOLFE CITY          TX 754 96

 t0r~f 76        21    PERE:Z   ALORA
                                  ( 300)
                                         DA!HELLE
                                                               101
                                                                        603 E
                                                                        CELESTE
                                                                                F!~   272
                                                                                            TX 75423
            77   82    BRYAN JACQUELYN KAY                              1074 FM 1903
 --------                         (    306)                    211      GREE!iVI LLE        TX 75402
            78   72    LINDSEY JOSHUA THOI>'.AS                         2718 CR 2 512
 --------                       ( 314 J                                 QUINLAN             TX 754 74
            79    2    STANLEY TONI MICHELLE                            6966 CR 2532
 --------                         (    315)                    214      QUINLAN             TX 754 74
            80   88    FIELDS MITCHELL RAY                              5009 MCDOUGAL
 --------                      ( 316 J                         433      GRE:ENVILLE:        TX 75401

C(/] \fJQ   81   60    CONRAD CAROL RE:YNOLDS
                                  (    326)                    214
                                                                        550 PRIVATE ROAD 2308
                                                                        QUINLAN           TX 754 74
            82    9    :'LENER TONY A      RENEE                        220 CONTI DR
 --------                         (    329)                             QUINLAN             TX 754 74
            83   20    PLETCHER BRADLEY         R                       609 TURTLE CREE:K DR
 --------                         (    330)                    325      GREENVILLE:        TX 75402

CrJJWf      84    6    LOMAX STE:VEN 3RE:NNEN
                                  (    332)
                                                                        4115 JOE RAMSEY BLVD APT 223
                                                                        GRE:ENVILLE:      TX 75401
            85   71    WIGGINS KELLE:Y ALANE                            802 EDGEWOOD ST
 --------                      I 339 J                         102      WOLFE: CITY         TX 75496

cq~J        86   16    SPRADLIN RYAN ALLEN
                                  (    34 2)                   210
                                                                        1711 FM 36
                                                                        CADDO MILLS
                                                                                        s
                                                                                            TX 75135

CC\~l)~     87   80    HOOPER-VANCLE:VE
                                ( 34 7 J
                                               MARY      ELIZABE        2057 CR 2546
                                                                        QUINLAN             TX 75474
                 38    RUTHERFORD DAVID MICHAEL                         333 PR 2308
w\gnlj_)\88                       (    34 8)                            QUINLAN             TX 754 74

            89   13    GILL DA.!'liEL LOUIS                             2167 HIDEAWAY LN
 --------                         (    351)                    323      QUINLAN             TX 754 74
            90   59    VAUGHAN DAVID LYNN                               611 DEER DR
 --------                         (    358)                    325      GREENVILLE          TX 75402




                                                                   76
 (NUMERICj\.L)                        LIST OF PETIT JURORS                   7/20/2015   PAGE     6
     PANEL L! ST           Al
        LIST NO.  598 OF THE PETIT JU~ORS TO REPORT ON 20th DAY OF July                      2015, at 09o30 A.M.
        FOR THE HUNT COUNTY DISTRICT COURT      OF   HUNT COUNTY                         '
                                                                                           TEXAS
             NO . SHFL     NAHE                DOE     PRCT       ADDRESS             ST ZIP

. @JJ:M:f' 91        57   PENCE ERIN ANDREW
                                  ( 367)                320
                                                                  8833 WHISKERS RD
                                                                  QUINLAN             TX 754 74

m~Sl_i       92      65   ALEXANDER VIRGINIA ANN
                                  ( 3 71)               430
                                                                  3238 COUNTY ROAD 4105
                                                                  GREENVILLE        TX 75401
             93      23   WADE JACK E                             1359 COUNTY ROAD 2178
 --------                         ( 373)                211       GREENVILLE        TX 754 02

(Q\~_y94           31   COLE HUBBARD LEE
                                  ( 374)                433
                                                                  1402 KING ST
                                                                  GREENVILLE          TX 754 01

Co.i~_xef9s          90   CRAWFORD CLAY KYLE
                                  ( 3 77)               216
                                                                  5087 COUNTY ROAD 2591
                                                                  ROYSE CITY        TX 75189
             96    46     PHILLIPS TODD ALLEN                     506 E FM 272
 --------                         ( 385)                101       CELESTE             TX 754 23

             97      58   PLUMB JENNIFER J>(NUMERICAL)                 LIST OF PETIT JURORS            7/20/2015   PAGE   1
  PANEL LIST        A1
     LIST NO.  598 OF THE PETIT JURORS TO REPORT ON 20th DAY OF July       2015, at 09:30 A.M.
     FOR THE HUNT COUNTY DISTRICT COURT       OF  HUNT COUNTY          '
                                                                         TEXAS
                                                                                  ON   TOTAL TO
           NO. SHFL    NAME                DOB     PRCT   ADDRESS   ST ZIP       JURY DAYS     p

            1   75    BAINBRIDGE ZACHA!l.Y BRIAN                                   y
--------                      (  20)                217
            2   11    NATION AMY MICHELLE                                          y
--------                      (  50)                325
            3   87    MASON RACHEL MICHELLE                                        y
--------                      (  51)                107

            4   49    HIGGINS WILLIAM HOWARD                                       y
--------                      (  98)                320
            5   91    STEWART SCOTT F                                              y
--------                      ( 100)               109
            6   26    SMITH MARGARET ANN                                           y
--------                      ( 112)               321
            7   69    WALLACE VIVIAN CLAIRE                                        y
--------                      ( 139)               321

            8   56    JONES TERRY THOMAS                                           y
--------                       ( 154)              324

            9   62    LITTLE MERLE LEE                                             y
--------                      ( 186)

           10   78    V~~DERGRIFF    JERRY DON                                     y
--------                       (   190)             428

           11   37    OFFERMAN LOIS CRETCHER                                       y
--------                      ( 204)

           12   33    MILLER JOSHUA THOMAS                                         y
--------                       ( 211)

JI_Q_      13   77    ACKER TROY HARRISON
                               ( 217)               319
                                                                                   y


*****************************
* TOTAL PRINTED =        13 *
*****************************




                                                    78
                                                                                             ..ql'~,
                                                                                               ~l.~{J
                                                                                             J~/n ~
                                                CAUSE NO. 28,779
                                                                         .            '~~       l (j l(j/.5'     ~
THE STATE OF TEXAS                                    §                 IN THE     DISTRICTC8'~
                                                                                                    ~
vs.                                                   §                        HUNT COUNTY, TEXA§1         ,.r
                                                                               TH
CORY HAYES PARKER                                     §                      196    JUDICIAL DISTRICT



        DEFENDANT'S ELECTION FOR DETERMINATION OF PUNISHMENT

TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NOW, Defendant CORY HAYES PARKER, in the above-entitled and-
numbered cause and makes and files this his Election for the Determination of Punishment and
would respectfully show unto the Court the following:
                                                          I.
        Defendant has been represented by JACK L. PARIS, JR., Attorney at Law, who was
appointed on August 6, 2012 by the Presiding Judge to represent Defendant in this cause.
Defendant has discussed with and been advised by his Attorney as to Defendant's right to elect
that either the Presiding District Judge or the Petit Jury can determine the issue and render a
verdict as to the punishment to be assessed against Defendant in the event that he is found guilty
of the offense alleged against him in the Indictment pending in this cause or any lesser included
offense thereof.     Defendant freely and voluntarily makes his own independent election as
evidenced by his signature hereinbelow.
                                                          II.
        In the event that the Defendant is found guilty of the criminal offense alleged in the
Indictment pending in this cause or any lesser-included offense thereof, Defendant elects to have
the Petit JurviPJ»siEiii   a:~~hul!!l:   determine punishment in this cause.
        This election was made and filed prior to jury selection and trial of this cause.




                                              ~NriANT

                                                          79
                                              NO. 28,779
                                                                                    -1 )" /:'I
THE STATE OF TEXAS                               §                        IN THE DISTRIC'~~T
                                                                                             ..lu;                     ()
vs.                                              §
                                                                         OFH~.C~;NTY,6fEXA
                                                                               ~                                                                                                       4]!-
                                                                                       IN' THE DIS"f':i:IC:1F-'t':I()MR
                                                                                      OFHUNTaQ~T~~~~
                                                                                     ~6TH JU           Iii DIS

                                                                                      ~,~
                                                                                                       ~. ,.
        ON THIS DAY came for consideration the matter of th bo              t in the above styled and numbered cau~· for the
  Defendant aforementioned. The State of Texas \vas present d a}f~Sf- by the Hunt County District Attorney.
 The Defeadant was present and represented '1 }:junsel,            f:" ''f'< c.... ,;>                   . The Coun finds
  lhat lhe Defen      is under a nd            r'   ~   - ,-




                                           CAUSE NO. 28,779

               THE STATE OF TEXAS                     §
                                                      §
               vs.                                    §     OF HUNT COUNTY, TEXAS
                                                      §
               CORY HAYES PARKER                      §     196TH JUDICIAL DISTRICT

                                      CHARGEOFTHECOURT

               LADIES AND GENTLEMEN OF THE JURY:

                      The defendant, CORY HAYES PARKER, stands charged by
               indictment with the offense of Aggravated Assault by Use of a Deadly
               Weapon Against a Public Servant, alleged to have been committed in Hunt
               County, Texas, on or about the 2"d day of August, 2012. To this charge the
               defendant has pleaded not guilty. You are instructed that the law applicable
               to this case is as follows:
                                                    1.

                     A person commits the offense of assault if he intentionally or
               knowingly threatens imminent bodily injury to another, including the
               person's spouse.

                     A person commits the offense of aggravated assault if he commits an
               assault and the person:
                      1) exhibits a deadly weapon during the commission of the
                         assault.

                     A person commits aggravated assault on a public servant when the
               aggravated assault is committed against:
                     I) a person the actor knows is a public servant while the public
                        servant is lawfully discharging an official duty.


                                                    2.

                     "Actor" means a person whose criminal responsibility is in issue in a
               criminal action.


               Court's Charge                       . I .
                                                      82
         "Another" means a person other than the actor.

      "Bodily injury" means physical pain, illness, or any impairment of
physical condition.

         "Deadly Weapon" means:
         (A) a firearm or anything manifestly designed, made or adapted for
             the purpose of inflicting death or serious bodily injury; OR
         (B) anything that in its manner of use or intended use is capable of
             causing death or serious bodily injury.

      "Public Servant" means a person elected, selected, appointed,
employed, or otherwise designated as an officer, employee, or agent of
government.

         "Spouse" means a person who is legally married to another.

                                         3.

       A person acts intentionally, or with intent, with respect to the nature
of his conduct or to a result of his conduct when it is his conscious objective
or desire to engage in the conduct or cause the result. Intent can be inferred
by acts done or words spoken, if any.

        A person acts knowingly, or with knowledge, with respect to the
nature of his conduct or to circumstances surrounding his conduct when he
is aware of the nature of his conduct or that the circumstances exist. A
person acts knowingly, or with knowledge, with respect to a result of his
conduct when he is aware that his conduct is reasonably certain to cause the
result.
                                       4.

      A person is criminally responsible if the result would not have
occurred but for his conduct.

                                          5.

          You are instructed that a sheriffs deputy is a public servant.



Court's Charge                           -2-
                                           83
I
'   ;




                                                 6.

              The defendant is presumed to have known the person assaulted was a
        public servant if the person assaulted was wearing a distinctive uniform or
        badge indicating their employment as a public servant.

                 The jury is instructed relative to this presumption, as follows:

                 (A) that the facts giving rise to the presumption must be proven
                    beyond a reasonable doubt;

                 (B) that if such facts are proven beyond a reasonable doubt the jury
                    may find that the element of the offense sought to be presumed
                    exists, but it is not bound to so find;

                 (C) that even though the jury may find the existence of such element,
                    the state must prove beyond a reasonable doubt each of the other
                    elements of the offense charged; and

                 (D) if the jury has a reasonable doubt as to the existence of a fact or
                    facts giving rise to the presumption, the presumption fails and the
                    jury shall not consider the presumption for any purpose.

                                                 7.

               Now bearing in mind the foregoing instructions, if you find from the
        evidence beyond a reasonable doubt that on or about the 2"d day of August,
        2012, in Hunt County, Texas, as alleged in the indictment, the defendant,
        CORY HAYES PARKER, did then and there intentionally or knowingly
        threaten DEPUTY KELLY PHILLIPS, with imminent bodily injury by
        pointing a firearm in DEPUTY KELLY PHILLIPS' direction during the
        commission of said assault, and did then and there use or exhibit a deadly
        weapon, to-wit: a shotgun, that in the manner of its use or intended use was
        capable of causing death or serious bodily injury,

        I) knowing that DEPUTY KELLY PHILLIPS was a public servant, to-wit:
        A SHERIFF'S DEPUTY WITH THE HUNT COUNTY SHERIFF'S
        DEPARTMENT, and was lawfully discharging an official duty, to-wit:
        executing a search warrant,



        Coun's Charge                            •3•
                                                  84
then you will find the defendant "Guilty" as charged. If the evidence did not
convince you beyond a reasonable doubt or you have a reasonable doubt
thereof, you will acquit the defendant and say so by your verdict of"Not
Guilty."
                                      8.

       All persons are presumed to be innocent and no person may be
convicted of an offense unless each element of the offense is proved beyond a
reasonable doubt. The fact that he has been arrested, confined, indicted for, or
otherwise charged with the offense gives rise to no inference of guilt at his
trial. The law does not require a defendant to prove his innocence or produce
any evidence at all. The presumption of innocence alone is sufficient to acquit
the defendant unless the jurors are satisfied beyond a reasonable doubt of the
defendant's guilt after careful and impartial consideration of all the evidence in
the case.

                                           9.

       Evidence may have been introduced m this case regarding the
defendant's having committed other crimes, wrongs or acts. You are
instructed that you can not consider any such evidence to prove the character
of the defendant or that he acted in conformity therewith.

      You can consider any such evidence for other purposes such as proof
of motive, opportunity, intent, preparation, plan, knowledge, identity or
absence of mistake or accident. You cannot consider the testimony for any
purpose unless you find and believe beyond a reasonable doubt that the
defendant committed such other acts, if any were committed.


                                       10.

      The prosecution has the burden of proving the defendant guilty and it
must do so by proving each and every element of the offense charged
beyond a reasonable doubt and, if it fails to do so, you must acquit the
defendant.




Court's Charge                             4
                                            85
                                       0        0
      It is not required that the prosecution prove guilt beyond all possible
doubt; it is required that the prosecution's proof excludes all "reasonable
doubt" concerning the defendant's guilt.

      In the event you have a reasonable doubt as to the defendant's guilt after
considering all the evidence before you, and these instructions, you will acquit
him and say by your verdict "Not Guilty."

                                       II.

      You are the exclusive judges of the facts proved, of the credibility of the
witnesses, and the weight to be given their testimony, but you must be
governed by the law you shall receive in these written instructions.

       After you retire to the jury room, you should select one of your
members as your Foreperson. It is his or her duty to preside at your
deliberations, vote with you, and when you have unanimously agreed upon a
verdict, to certifY to your verdict by using the appropriate form attached hereto
and signing the same as Foreperson.

       During your deliberations in this case, you must not consider, discuss,
or relate any matters not in evidence before you. You should not consider or
mention any personal knowledge or information you may have about any fact
or person connected with this case which is not shown by the evidence.

       No one has any authority to communicate with you except the officer
who has you in charge. After you have retired, you may communicate with
this Court in writing through this officer. Any communication relative to the
cause must be written, prepared and signed by the Foreperson and shall be
submitted to the Court through this officer. Do not attempt to talk to the
officer who has you in charge, or the attorneys, or the Court, or anyone else
concerning any question you may have.

       Your sole duty at this time is to determine the guilt or innocence of the
defendant under the indictment in this cause and restrict your deliberations
solely to the issue of guilt or innocence of the defendant.

       Following the arguments of counsel, you will retire to consider your
verdict.



Court's Charge                         •5•
                                         86
                 J. Andrew Bench
                 Judge Presiding
                 !96th Judicial District Court
                 Hunt County, Texas




Court's Charge     . 6.
                     87
..


                                   CAUSE NO. 28,779

                                VERDICT FORM
                                (Choose only one)


           We, the Jury, find the defendant, CORY HAYES PARKER, "Guilty"
     beyond a reasonable doubt of the offense of Aggravated Assault by
     Exhibiting a Deadly Weapon Against a Public Servant, as charged in the
     indictment.




     OR


               We, the Jury, find the defendant, CORY HAYES PARKER, "Not
     Guilty."




                                                Foreperson




     Court's Charge                      -7-
                                           88
.
-   •.



         I
                                                                            AT
                                                                                 FH.EIO
                                                                                 2'·tf?fM
                                                                               AUG 0 3 2015
                                                                                              ,



                                         CAUSE NO. 28,779                ., '"" ./~(i'*.n1~CO. TX
    THE STATE OF TEXAS                          §                 IN THE DISTRICT COURT
                                                §
    vs                                          §                OF HUNT COUNTY, TEXAS
                                                §
    CORY HAYES PARKER                           §                 I 96TH JUDICIAL DISTRICT

                                  COURT'S PUNISHMENT CHARGE

         LADIES AND GENTLEMEN OF THE JURY:

                The defendant, CORY HAYES PARKER, has been found guilty as charged in
         the indictment of Aggravated Assault by use of a Deadly Weapon Against a Public
         Servant, as charged in the indictment. This offense is a first degree felony.

                                                 I.

                You are instructed that the punishment for Aggravated Assault by use
         of a Deadly Weapon Against a Public Servant, is confinement in the Texas
         Department of Corrections Institutional Division for a period of not less than
         five (5) years, nor more than ninety-nine (99) years or life, and the jury in its
         discretion, may, if it chooses, assess a fine in any amount not to exceed
         $10,000, in addition to confinement in the penitentiary.

                                                2.

                Under the law applicable in this case, the defendant, if sentenced to a term of
         imprisonment, may earn time off the period of incarceration imposed through the
         award of good time. Prison authorities may award good conduct time to a prisoner
         who exhibits good behavior, diligence in carrying out prison work assignments,
         and attempts at rehabilitation. If a prisoner engages in misconduct, prison
         authorities may also take away all or part of any good conduct time earned by the
         pnsoner.

               It is also possible that the length of time for which the defendant will be
         imprisoned might be reduced by the award of parole.

               Under the law applicable in this case, if the defendant is sentenced to a term
         of imprisonment, he will not become eligible for parole until the actual times
         served equals one-half of the sentence imposed or 30 years, whichever is less,


         Court's Charge- 28,779
                                                      89
-.


     without consideration of any good conduct time he may earn. If the defendant is
     sentenced to a term of less than four years, he must serve at least two years before
     he is eligible for parole. Eligibility for parole does not guarantee that parole will
     be granted.

           It cannot accurately be predicted how the parole law and good conduct time
     might be applied to this defendant if he is sentenced to a term of imprisonment,
     because the application of these laws will depend on decisions made by prison and
     parole authorities.

          You may consider the existence of the parole law and good conduct time.
     However, you are not to consider the extent to which good conduct time may be
     awarded to or forfeited by this particular defendant. You are not to consider the
     manner in which the parole law may be applied to this particular defendant.

                                            3.
            You are further instructed that in fixing the defendant's punishment,
     which you will show in your verdict, you may take into consideration all the
     facts shown by the evidence admitted before you in the full trial of this case
     and the law as submitted to you in this charge.


                                             4.
           As required by law, the defendant has filed, before trial, an affidavit stating
     the defendant has never been convicted of a felony in the State or any other state
     and requesting suspension of the sentence and placement on community
     superv1s1on.

           "Community Supervision" means the placement of a defendant by a court
     under a continuum of programs and sanctions with conditions imposed by the
     Court for a specified period during which a sentence of imprisonment or
     confinement, imprisonment and fine, or confinement and fine, is probated and the
     imposition of sentence is suspended as to the imprisonment only or as to
     imprisonment and fine.

            If the punishment assessed by you is not more than ten years imprisonment
     in the institutional division and you further find the defendant has never been
     convicted of a felony in this or any other state, you may recommend the prison




     Court's Charge- 28,779                                                           2
                                                  90
·.

     time be suspended, and, if you assess a fine, you may recommend whether the fine
     be paid or suspended.

            The judge must suspend the sentence and place the defendant on community
     supervision if the jury recommends it in its verdict. If you do not desire to suspend
     the sentence and place the defendant on community supervision, you will say
     nothing in your verdict containing the same.

           If the jury recommends community supervision for an offense, the judge sets
     the period of supervision for this offense at not more than ten years nor less than
     two years. Further, if the jury recommends community supervision, the judge must
     determine the conditions of community supervision and may, at any time during
     the period of supervision, alter or modify the conditions. The judge may impose
     any reasonable condition that is designed to protect or restore the community,
     protect or restore the victim, or punish, rehabilitate, or reform the defendant.

                                              5.
            The State has introduced evidence of extraneous crimes or bad acts other
     than the one charged in the indictment in this case. This evidence was admitted
     only for the purpose of assisting you, if it does, in determining the proper
     punishment for the offense for which you have found the defendant guilty. You
     cannot consider the testimony for any purpose unless you find and believe beyond
     a reasonable doubt that the defendant committed such other acts, if any were
     committed.
                                             6.
            You are the exclusive judges ofthe facts proved, ofthe credibility of
     the witnesses and of the weight to be given to the testimony. Your verdict
     must be by a unanimous vote of all members of the jury. In arriving at your
     verdict, it will not be proper to fix the same by lot, chance, or any other
     method than by a full, fair and free exercise of the opinion of the individual
     jurors under the evidence admitted before you.

            After the Court reads this charge, you may not separate from each
     other, nor may you talk with anyone not of your jury. After argument of
     counsel, you must retire and select one of your members as foreperson. It is
     his or her duty to preside at your deliberations and to vote with you in
     arriving at a unanimous verdict.

             The Presiding Juror will fill in the appropriate form of verdict to


     Court's Charge- 28,779                                                           3
                                                   91
-.

     conform to the jury's determination. After you have arrived at your verdict,
     you must have your foreperson indicate the jury's verdict by signing the
     form that conforms to your verdict.

            After you have retired to consider your verdict, no one has any
     authority to communicate with you except the officer who has you in charge.
     You may communicate with the Court in writing, signed by your foreperson,
     through the officer who has you in charge. Do not attempt to talk to the
     officer, the attorneys, or the Court concerning questions you may have.




                                                    Judge Andrew Bench
                                                    196th Judicial District Court
                                                    Hunt County, Texas




     Court's Charge- 28,779                                                         4
                                               92
                                                                             -'47'    ~,
                                                                                  '-f:}fiD
                                                                              4tJr;o. ~
                                   VERDICT FORM
                                   (Choose One Only)                 '~J-.   ..

                                              Cause No. 28,779

     THE STATE OF TEXAS                              X

     vs                                              X

     COREY HAYES PARKER                              X                   196TI-I JUDICIAL DISTRICT


          TEXAS CODE OF CRIMINAL PROCEDURE 39.I4 COMPLIANCE STATEMENT

            COMES NOW, the State of Texas by and thru the undersigned Assistant District
     Attorney and Defense Counsel for the above named defendant and would show the Court as
     follows:
             Pursuant to Article 39.14 of the Texas Code of Criminal Procedure, the following has
     been produced to the above defendant by way of copy:

             See Attached Exhibit "A"

                            SIGNATURES AND ACKNOWLEDGMENTS

              I have received the above referenced discovery and have consulted with the defendant and
      have made him/her aware of the discovery provided in this case. I understand that non-public
      information received pursuant to Art. 39.14 is not subject to disclosure without a Court order. I
      further understand that 1 cannot allow the defendant to have copies of this information (other than
      his/her own statement). I also understand that prior to showing said information to the
      Defendant, 1 must redact it as set forth by Art. 39.14. Additionally, I acknowledge the State has
      maintained an open file in this case with the op ortunity to vie'' and inspect the same.


                                                     Attor ev for Defendant
                                                    ~.State B~r Number: /jl{ (;I J-0""

             1, the defendant herein, acknowledge that my                           to me, and I have
      reviewed the above referenced items.

                                                          n,..u;,r:,.;
              As attorney for the State, I represent that the above referenced materials have been made
      available as set forth above.


                                                     Assistant D1str· t Attorney, Hu
                                                     State Bar Number: _ _ _ _ _ _ _ _ _ _ __




                                                     94
       The Court accepts this document as complian e
Criminal Procedure.

       Date:   ~~ { ;Z ( ~-




                                                       2



                                            95
                              CAUSE NO. 28,779

STATE OF TEXAS                                §     IN THE DISTRICT COURT

vs.                                           §    OF HUNT COUNTY TEXAS

COREY HAYES PARKER                            §    !96 1h JUDICIAL DISTRICT

                            VOLUNTARY DISCOVERY

   NOBLE D. WALKER, JR., District Attorney in and for Hunt County, Texas
here by furnishes the following Voluntary Discovery to the Defendant by and
through his Attorney,                               , the 1'1 day of March, 2013.

      I. Indictment
         *Other documents and discs were discovered in Cause Number
         28,77j.
              g




                                        96
                                                                                                            .ql" ~,l.
                                                                                                               -...........:~o
                                                                                                             4(160- ~
                                      CASE No. 28779              COUNT I                        "        J (}(}.                      'k-1
                                       INCIDENT NO.ITRN: 9!28294610A002                                ~~[)                           /''j
                                                                                                                        D   Y:SH      ~
THE STATE OF TEXAS                                                §           IN THE DISTRICT COURT                 ,                 ..~
                                                                  §                                                           ~~
V.                                                                §
                                                                  §           OF HUl'T COUl'TY, TEXAS
 COREY HAYES PARKER                                               §
                                                                  §
 STATE ID No.: TX 06549725                                        §            !96TH JUDICIAL DISTRICT                             L::\'il
~~--~~--~--~~-J-U~D-G-M~E-N-T~O--F~C-0~N~V~IC~T--IO~N--B-Y~J--U~R-Y~--~~--~--~~--=~~

                                                                        Date Judgment
Judge Presiding:        HON. J. ANDREW BENCH                            Entered:
                                                                                         08-03-2015
 Attorney for State:    NOBLE D. WALKER. JR.                           Attorney for
 Asst. District Atty:                                                                    JACK L. PARIS, JR.
                        G. CALVIN GROGAN. V.                           Defendant:
 Offense for which Defendant Convicted:
 AGG ASSAULT AGAINST PUBLIC SERVANT #2
 Charging Instrument:                                             Statute for Offense:
 INDICTMENT                                                           22.02(b)(2)(B) PC
 Date of Offense:
 08·02·2012
 Degree of Offense:                                                   ·Punishment enhanced to:
 IST DEGREE FELO!\'Y                                                   Not enhanced
 Plea to Offense:                             Verdict of Jurv:                           Findings on Deadlv \Veapon:
 NOT GUILTY                                   GUILTY                                     YES, A FIREARM
 Plea to I·• Enhancement                                     Plea to znd Enhancement/Habitual
 Paragraph:                          N/A                     Paragraph:                               NIA
 Findings on ]•• Enhancement                                Findings on znrt
 Paragraph:                          N/A                    Enhancement/Habitual Paragraph:           N/A
 Plea to        Additional Enhancement Paragraphs: '?\/A
 Findings         on Additional Enhancement Paragraphs: -;..;tA
 Punished Assessed bv:                        Date Sentence lmposed:                      Date Sentence to Commence:
 JURY                                         08-03-2015                                  08-03-2015
 Punishment and
                           8 YEARS and 0 MONTHS and 0 DAYS
 Place of
 Confinement:            INSTITUTIONAL DIVISION, TDCJ
                                    THIS SENTENCE SHALL RUN CONCURRENTLY.
          0     SENTENCE OF CONFINEMENT SUSPENDED. DEFENDANT PLACED ON CO;\IMUNITY
                                               SUPERVISION FOR .
                   Attorney Fees: Court Costs:   Lab Fees: Restitution: OTHER FEES:
         $.00       s                    $266.25              s.oo               S.OO        s
 Restitution Pavable to: Name:

 Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRnl. PROC. chapter 62.
 The age of the victim at the time of the offense was

 NO- A Victim Impact Statement was filed with the District Clerk in this case.
 Time
 Credited:
                    129 DAYS         NOTES: N/A
 All pertinent information, names and assessments indicated above are incorporated into the language of the judgment below by
                                                          reference.
        This cause was called for trial in Hunt County. Texas. The State appeared by her District Attorney.
 Defendant appeared in person with Counsel.



                                                             97
 25119
         It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to
the charging instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn.
The 11\H)ICTl\:IE?\'T was read to the jury, and Defendant entered a plea to the charged offense. The Court
received the plea and entered it of record.
         The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its
duty to determine the guilt or innocence of Defendant. and the jury retired to consider the evidence. Upon
returning to open court, the jury delivered its verdict in the presence of Defendant and defense counsel, if any.
         The Court received the verdict and ORDERED it entered upon the minutes of the Court.
          Punishment Assessed by Jury I Court I No election (select one)
[8] Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury
heard evidence relative to the question of punishment. The Court charged the jury and it retired to consider the
question of punishment. After due deliberation, the jury was brought into Court. and, in open court, it returned
its verdict as indicated above.
0 Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the
question of punishment, the Court assessed Defendant's punishment as indicated above.
0 No Election. Defendant did not file a written election as to whether the judge or jury should assess
punishment. After hearing evidence relative to the question of punishment, the Court assessed Defendant's
punishment as indicated above.
         The Court FJ:\'DS Defendant committed the above offense and ORDERS~ ADJUDGES AND
DECREES that Defendant is GUILTYofthe above offense. The Court FJXDS the Presentence Investigation, if
so ordered, was done according to the applicable provisions of TEX. CODE CRJ:'-.1. PROC. art. 42.12 § 9.
         The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all
fines, court costs, and restitution as indicated above.
          Punishment Options (select one)
[8] Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the
State of Texas or the Sheriff of this County to take. safely convey, and deliver Defendant to the
Director! Institutional Division! TDCJ. The Court ORDERS Defendant to be confined for the period and in
the manner indicated above. The Court ORDERS Defendant remanded to the custody of the Sheriff of this county
until the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release from
confinement. Defendant proceed immediately to the Hunt County District Clerk. Once there, the Court
ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines. court costs, and
restitution as ordered by the Court above.
0 County Jail-Confinement I Confinement in Lieu of Payment. The Court ORDERS Defendant
immediately committed to the custody of the Sheriff of Hunt County, Texas on the date the sentence is to
commence. Defendant shall be confined in the Hunt County Jail for the period indicated above. The Court
ORDERS that upon release from confinement, Defendant shall proceed immediately to the Hunt County
District Clerk. Once there, the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining
unpaid fines, court costs, and restitution as ordered by the Court above.
0 Fine Only Payment. The punishment assessed against Defendant is for a FIXE O~LY. The Court ORDERS
Defendant to proceed immediately to the Office of the Hunt County District Clerk. Once there. the Court
ORDERS Defendant to pay or make arrangements to pay all fines and court costs as ordered by the Court in this
cause.
          Execution I Suspension of Sentence (select one)
[8] The Court ORDERS Defendant's sentence EXECUTED.
D The Court ORDERS Defendant"s sentence of confinement SUSPENDED. The Court ORDERS Defendant placed
on community supervision for the adjudged period (above) so long as Defendant abides by and does not violate
the terms and conditions of community supervision. The Order Setting Forth the Terms and Conditions
 of Community Supervision is incorporated into this judgment by reference.
          The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent
incarcerated.
                   Furthermore. the follovdng special findings or orders applv:

FOR A DEADLY WEAPON FINDING:
[8]The Court Fl:"\'DS Defendant used or exhibited a deadly weapon, namely, A SHOTGUN. during the
commission of a felony offense or during immediate flight therefrom or was a party to the offense and knew that
a deadly weapon would be used or exhibited. TEX. CODE CRIM. PROC. art. 42.12 §3g.




                                                      98
28779
                                                                                                                2
FOR DWI IGNITION INTERLOCK:
0  The Court ORDERS that the defendant shaH install. on each motor vehicle owned or operated by defendant,
a device that uses a deep-lung breath analysis mechanism to make impractical the operation of the motor
vehicle if ethyl alcohol is detected in the breath of the operator. This order shal1 be in effect from the date of
this judgment until the date of the first anniversary after the ending of the period of drivers license suspension
imposed under Section 521.344, Transportation Code. Defendant shall obtain the device(s) at the defendant's
own cost on or before that ending date. Defendant shall provide evidence to the Court on or before that ending
date that the device has been installed on each appropriate vehide, and the devices shall remain on each
appropriate vehicle until the first anniversary after the ending of the period of such driver's license suspension.
Defendant shall not operate any motor vehide that is not equipped with that device.

FOR FAMILY VIOLENCE FINDING:
0The Court FINDS that Defendant was prosecuted for an offense under Title 5 of the Penal Code that involved
family violence. TEX. CODE CRIM. PROC. art. 42.013.

FOR SEX OFFENDERS:
Special Drivers License for Sex Offender:
0The Court ORDERS Defendant to apply for an original or renewed Texas Driver's License or personal
identification certificate not later than 30 days after release from confinement or upon receipt of written notice
from the Texas Department of Public Safety (DPS). The Court further ORDERS Defendant to annually renew
the license or certificate. The DPS shall place an indication on the Defendant's driver's license or personal
identification certificate that the Defendant is subject to the sex offender registration requirements. The Court
ORDERS the clerk of the Court to send a copy of this order to the DPS and to Defendant.. TEX. CODE CRJ~L PROC.
art. 42.016.

FOR CUMUL\TION/STACKING ORDER:
0The Court ORDERS that the sentence in this com-iction shall run consecutively and shall begin only when the
judgment and sentence in the follo,ving case has ceased to operate:     TEX. CODE CRJ~I. PROC. art. 42.01 §
I (I 9).

TO SUSPEND DRIVER'S LICENSE:
0  The defendant's license, permit, and operating privilege is hereby suspended for a period of
180 days.                                                        · ·o·


D IT IS FURTHER ORDERED that Defendant panicipate in the substance abuse program at
the State Jail upon availability and follow all guidelines and instructions until program is
complete.

[8J THE DEFENDANT'S PHOTOGRAPH. IF ATTACHED TO THIS                         .JUDG~IENT. IS INCORPORATED
FOR ALL PURPOSES.

0ADDITIONAL SPECIAL ORDERS ARE PREPARED 0·., SEPARAT'
TO THIS JUDGMENT AND INCORPORATED FOI   ~PURPOSES.


Signed and entered on 08-03-2015.


                                                     HONORABLE J. ANDREW BENCH
                                                     196 TH JUDICIAL DISTRICT COURT




28779
                                                        99                                                        3
    6'0~-'·.....__ _   ----.....···----72

    5'9                              69

    5'6"                             66
l   '5{3)                            63

                         ~-----60




                 100
                                       CASE NO. 28779                      COUNT 1
                                        INCIDENT NO./TRN:        9128294610 A002
THE STATE OF TEXAS                                               §         IN THE
                                                                 §
V.                                                               §
                                                                 §         OF HUNT COUNTY, TEXAS
COREY HAYES PARKER                                               §
                                                                 §
STATE ID No.: TX 06549725                                        §         !96TH JUDICIAL DISTRICT

               TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

     I, J. ANDRE\V BENCH ,Judge of the trial court certify this criminal case:
             [8J is not a plea bargain case, and the defendant has the right of appeal; or
             0   is a plea bargain case, but matters were raised by written motion filed and ruled on before trial and
                 not withdrawn or waived and the defendant has the right of appeal; or
             0   is a plea bargain case, but the trial court has given permission to appeal; and the defendant has the
                 right to appeal; or
             0   is a plea bargain case, and the defendant has
             D   the defendant has waived the right of appe .
             Signed on 08-03-2015.




                                                           196 TH J1.JDICIAL DISTRICT COURT
              I have received a copy of this certification. I have also been informed of my rights concerning any
     appeal of this criminal case, including any right to file a prose petition for discretionary review pursuant to
     Rule 68 of the Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy
     of the court of appeals' judgment and opinion to my last known address and I have only thirty (30) days in
     which to flle a prose petition for discretionary review in the court of appeals. TEX. R. APP. PRO. R. 68.2. I
     acknowledge that, ifl wish to appeal this case and ifl am entitled to do so, it is my duty to inform my appellate
     auorney, by written communication, of any change in the address at which I am currently living or any change
     in my prison unit. I understand that, because of appellate deadlines, ifl fail to timely inform my appellate
     attorney of y change in my address, I may lose the opportunity to file a prose petition for discretionary




     l\lailing A d d r e s s : - - - - - - - - - - - - - -    SBN:


     Telephone number: - - - - - - - - - - - - -              Address: 3101 JOE RAMSEY BLVD .. STE. 101
                                                                        GREENVILLE.TEXAS 75404-8277
                                                              Telephone Number: 903-455-5797
                                                              Fax Number: 903-455-6205




                                                             101
     28179
    8.        I have   the iollowing outstanding. obligations:
              - _ _ _-:-'-__;--:---:---:--:--__;___;______
                                                         . ~:!..,.. /;' ..
   9.

   IO.
              '""""~·'
           \AM/AMNOT
                                t•                ·~ --------------~~~-~~~
                                  e:onbon~. Amountofbond·S
                                                                        Ylc>,~~
                                                                            ~~                     ..   ~~
                                                                                                                    't.

                                                                                                                   ;>~
                                                                                                                           ,.-/'
            Bondsman's     name------------------------'-
   II.      I receive governmental support ofS                                for_·_ _ _ _ _ _ _ _ __

  J 2.     ·r am cumntly     ~rese~t~ ~omey :'""o:-tkz~'-.14-!;·n;l:o-:-;-;!U~~f-;~-/5?;;;===::--:----·on other
                                      by
           charges or in othercourr(s). ·My attom~y i;RETAINED I ~D- ·

                                                   CHOOSE ONE:

. ( )  I have no ability to raise funds with which to employ an-attorney and desire the coun to appoint
       an attorney to defend me.       ·     ..
                                       /·       .       . .
 ( ) . I can afford payments of$ 'z 0 ·. per week/month towar                              in ted anomey.

 Date:   --~..£B+/-7,,L;;:...                              AFFIDAVIT OF L\'DIGENCE AND APPLICATION FOR APPOINTED AITORNEY


                  My full name is       dnl £~/ ·
                                               I
                  Mpddress is          1(}/.;r:&. 1(/AtJIIf.Jt.>         /4!t&6AJ             / y ,7)"'?~
                  I wish to disclose under oath my income, sources of income, assets, property, OUtstanding obligations,
                  necessary expenses, dependents, spousal income available to me and any Governmental support.

                  I.          My   ~arni~gs areS   50 0                  per---lr,alr:.J'e:...c.f:.____________
                                                                               4
                              Empl~er     ,flj?tv · Jef¥os~
                              Address of Employer     .d.vy ·.     /9       r:f'td-C? r7 V
                              If unemployed, list the laS! job you had when it ended and expectations of gaining e~ployment.


             2.           I have other income in the amount of(state source and :unount·per m·onth/week


             3.           I   AM I AM NOT~ed and supportJ:lchildreo and ~rather dependeots who are (name and
                          relation)



             4.           Earnings of my spouse available to me
                          ~ings)
                                                                  are (name
                                                                        .
                                                                            of employer and amount ofweekiy or. moilthl;




         5..             I have    the following money:
                         At home
                         Savings Account            ~~·                     Checking Account
                                                                            Safety Deposit' Box
                         Due/Owed to me             $~                      Other
                                                           I
        6.               I own the follo~ing real property: (Address and location)


                       :·If you ~Wn any ofthefollowing, please show valu·e:

                        House                                      Automobiles
                                                    >·             Other LandiBuildings
                        Furniture
                        Notes, Mortgages, Trum                     Stocks and Bonds
                        Animals of Value                           Jewelry
                        Other Personal Property_:__ _ __:__ _ _ _~--------------

        7.



                                                                 Page I of2




                                                                        103
I   I
''   .   -,

                                                                                                       41' /;'/
                                                                                                            ~· (,      (' .·
                                                    CAUSE NO. 28,779                                   -1(/r; • ~' '--'
                                                                                               '            Q?          ·-,_ ·"
              THE STATE OF TEXAS                           §                     IN THE       DIST~C~Uid'!.f ~
              VS.                                         §                     OF HUNT        COUNT~S
                                                                                                    "'IY,.-·
                                                                                                                 t'q
                                                                                       TH                          -~
              COREY HAYES PARKER                          §                      196        JUDICIAL DISTRICT

                                                   NOTICE OF APPEAL

              TO THE HONORABLE JUDGE OF SAID COURT:

                     Now comes COREY HAYES PARKER, Defendant in the above styled and numbered

              cause, by and through his court appointed trial attorney and gives this written notice of appeal to

              the 6'h Court of Appeals at Texarkana from the judgment of conviction and sentence herein

              rendered against COREY HAYES PARKER on August 3, 2015.

                     Defendant would further state unto the Honorable Trial Court that he had been released

              on a personal recognizance bond for two (2) years and eight (8) months from the date of the

              filing of his affidavit of inability to employ counsel in this cause and the appointment of trial

              counsel; that Defendants financial circumstances have not changed since the filing of such

              affidavit of inability to employ counsel; that Defendant does not have the resources to employ

              counsel to represent him on appeal and, therefore, respectfully request this Honorable Court

              appoint approved appellate counsel to represent Defendant upon appeal.

                     Defendants trial counsel, Jack L. Paris, Jr. respectfully request that he be released from

              any further responsibility with respect to the representation of the defendant upon appeal.




              NOTICE OF APPEAL                                                                     Page I of2


                                                               104
                                           JACK L PARIS JR LAW OFFICE PC
                                           3101 Joe Ramsey Blvd., Ste. 101
                                           P 0 Box 8277
                                           Greenville, TX 75402
                                           Tel: (903) 455-5797
                                           Fax: (903) 455-6205




                                           s,.firL1JJid'vv
                                              .J1    . Paris, Jr.
                                              State Bar No. 15461500
                                              jlparislaw@ymail.com
                                              Attorney for COREY HAYES PARKER



                              CERTIFICATE OF SERVICE

      This is to certify that on. .', 2015, a true and correct copy of the above and foregoing

document was served by hand delivery to Calvin Grogan, Assistant Hunt County District

Attorney at the Hunt County Courthouse, Greenville, Texas.




NOTICE OF APPEAL                                                                Page 2 of2



                                             105
                                                                                       "'l'~(.~/
                                                                                            /:'I
                                        CAUSE NO. 28,779
                                                                                      4(A:~L~
THE STATE OF TEXAS                          §                     IN THE    ~.T ~g~~ fi9
vs.                                         §                    OF HUNT     COU~¥~s
                                                                                 -~
                                                                                                 ~
                                                                     TH                          t'o
COREY HAYES PARKER                          §                     196     JUDICIAL DISTRICT•

                        MOTION TO SET BAIL PENDING APPEAL

To the Honorable Judge of said Court:

       Comes now, Corey Hayes Parker, the above Defendant in the above entitled numbered

cause by and through his attorney of record, and makes and files this his Motion for the Court set

bail pending appeal, and in support thereof, would show the Court as follows:

                                                I.

       A jury was empanelled in this cause on July 20, 2015, and on July 24, 2015, the jury

returned a unanimous verdict of guilty in the cause. On August 3, 2015, the same jury returned a

punishment verdict in this cause setting Defendants punishment at eight (8) years TDCJ-ID,

without a recommendation of community supervision.         Judgment of conviction by jury was

entered by the Honorable Court on that same date.

                                                II.

       This motion is brought pursuant to the provisions of Section 44.04(c) of the Texas Code

of Criminal Procedure.     Defendant request an evidentiary hearing for the Court to consider

Defendants request for bond to be set pending appeal, and such hearing has been scheduled for

August 7, 2015 at 9:00 a.m.. Defendant has never before been convicted of a felony offense.

The punishment assessed by the jury is less than ten (I 0) years, to wit, eight (8) years, with no

fine assessed. Defendant has resided in Hunt County, Texas the entirety of his life, and his

parents and closest family reside in Hunt County. Defendants cases were pending for a period of




MOTION TO SET BAIL PENDING APPEAL                                                  Page I of 3
                                                106
approximately three (3) years from the date of offense to the date of trial, and the Defendant was

at liberty on a personal recognizance bond for two (2) years and eight (8) months of that period

of time.   Defendant faithfully attended court timely on each and every occasion as he was

instructed to do so during the pendency of this case. Defendant has serious health issues that

need to be addressed, and is imperativlll-for the Defendant to address those health issues and

receive such health care, testing and such while incarcerated and subject to transport by the

appropriate custodial authorities. Subject to the status of Defendants health, it was otherwise

established at the punishment hearing without dispute that the Defendant would have an

opportunity for employment while on bond.

                                             Prayer

       WHEREFORE, Defendant prays that following an Evidentiary Hearing, that this

Honorable Court set a reasonable bail bond amount in this case pending the conclusion of

Appeal.

                                             Respectfully submitted,

                                             JACK L PARIS JR LAW OFFICE PC
                                             3101 Joe Ramsey Blvd., Ste. 101
                                             P 0 Box 8277
                                             Greenville, TX 75402
                                             Tel: (903) 455-5797
                                             Fax: (903) 455-6205




                                                     k L. Paris, Jr.
                                                 State Bar No. 15461500
                                                 j Iparislaw@ymail.com
                                                 Attorney for COREY HAYES PARKER




MOTION TO SET BAIL PENDING APPEAL                                                  Page 2 of3
                                               107
'   ..   1




                                                 CERTIFICATE OF SERVICE

                    Notice of this motion was given to the Hunt County District Attorneys Office orally in

             Court on the record on August 3, 2015, and a copy of the foregoing motion is being hand

             delivered to the Hunt County District Attorney on August 6, 2015.




             MOTION TO SET BAIL PENDING APPEAL                                              Page 3 of3
                                                           108
                                                         No.1JJ]1lCJ
      THE STATE OF TEXAS                                               §
.     vs.                                                              §

~~~W(Y~                                                                §

                                                     ORDER SETTING BOND -

             ON THIS DAY came for consideration the matter of the bond set in the above styled and numbered cause for the
      Defendant aforementioned. The State of Texas was present and w;u; represJ'}lted by the Hunt County District Attorney.
       The Defendant was Pfl'~nt an !.(.--(-l:, f
          The Defendant shall be required as a condition of release on bond/to:
     ( ) Do not leave Hunt County or your county of residence without written pemtission from the Hunt County
          Conununity Supervision and Corrections Department-Pre-Trial Division, (HCCSCD) (PSTD) or the Court.
     ( ) Submit to testing weekly under the supervision of the HCCSCD PTSD for the presence of controlled
         substance(s) in the Defendant's body.                                                        .
     P(keport to the HCCSCD PTSD immediately (or upon the flrst work day after release from custody) and then report
         weekly for the veriflcation of employment, residence, and other information deemed necessary by PTSD.
    ( ) The Defendant shall submit to mandatory Alcoholics Anonymous meetings three (3) times per
          week and shall retain proof of attendance.
    (~-~~.. wl ;;»              rJ,·,. Ti'? vr~ v AO-fc,t.
                                                                                                                                   f
    ( ) The Defendant shall not dtrectly commurucate wtth tho EII goif+~n dns a fie= C..                          f ( •           ~      f        ) •
          and shall not go near a residence, school or                                       frequented by the alleged victim.
    (X) The Defendant shall not commit a new offense against this state or any other state of the United States or any
          political subdivision thereof.
    ( ) The Defendant shall pay costs of attorney in the amount of$                    on or before _ _ _ _ _ _ __
         to the Hunt County Auditor, P. 0. Box 1097, • reenville, Texas 75403.
                                                                                     1
    oQ Return back to this Court.-r           •                ~ ~ H. I {oiA/ r a m 'r m.
    (X) Report in writing any change of a dress or phone numbed to the Hunt County Dtstnct Clerk's Office.
    ( ) The Court fmds that the accused has been in custody for 90 days or more and the District Attorney's Office has
       not obtained an indictment; therefore, this Court is requirecj by law to g""!t a f:.R. Bond. 1                       r.  •      . _1
    (i.J){iJf.Arti.     n.   a.>t/..J-Dn/./;>t- d-qfl           iJk_e( A._f (}_eh.,.oftJv1,fi;.fty_      Zi-Sr   b~(.e_ -r.of.qStr-'7Y
         ,      ~~3 _:.17'1·                ctf>l
                                                                       109
                                       No. CR 28,779

THE STATE OF TEXAS                            *
                                              *
v                                             *
                                              *
CORY HAYES PARKER                             *            HUNT COUNTY, TEXAS:·r-.,
                                                                               ...   ~




                                     CERTIFICATE OF SERVICE

                 This is to certify that on September L 2015, a true and correct copy of the above

          and foregoing document was served on the District Attorney's Office, Hunt County, 4th

          floor Hunt County Courthouse, by hand delivery.



                                                     v~
                                                     Peter I. Morgan




          Motion For New Trial
          State of Texas v. Cory Hayes Parker
          Page 2 of2
                                                   111
                                          TRIAL COURT CAUSE NO 28,779



THE STATE OF TEXAS                                       §

COUNTY OF HUNT                                           §

       I, Stacey Landrum, Clerk of the I 96th District Court of Hunt County, Texas, do

hereby certify that the documents contained in this record to which this certification is

attached are all the documents specified by Texas Rule of Appellate Procedure 34.5 (a)

and all other documents timely requested by a party to this proceeding under Texas Rule

of Appellate Procedure 34.5 (b).

GIVEN UNDER MY HAND AND SEAL at my office in Greenville, Hunt County,

Texas this 25 1h day ofNovember, 2015.
                          ~\\uuu,,,l
                       ~''l ~\CT C ~.1.


                f:?l(t.\
                =o•
                -
                ...
                .,. "!\••
                         •
                                            ItA-
                                            • Ill . .
                                           •• J" '....
                                                   ::
                                                         STACEY LAN RUM, Distnct Clerk
                    ~'S;. ••                .;,")~
                                          •~v~
                      ~  "')' ••••. ···..c.
                     .,.. "' •.,

                        ,,,,,,,;
                                      •

                                    ,\\\\\~
                                            ~




                                                             112